EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF

THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN FILED

SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION

 

Execution Copy

 

ASSET PURCHASE AGREEMENT

 

BY AND BETWEEN

 

SAVIENT PHARMACEUTICALS, INC.

 

and

 

INDEVUS PHARMACEUTICALS, INC.

 

DECEMBER 12, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page


--------------------------------------------------------------------------------

ARTICLE I– DEFINITIONS    1     1.1    Definitions.    1 ARTICLE II– ASSET
PURCHASE    8     2.1    Purchase and Sale of Assets; Assumption of Liabilities.
   8     2.2    Purchase Price and Related Matters.    12     2.3    The
Closing.    13     2.4    Net Sales Deferred Payments.    14     2.5    Closing
Date Trade Inventory Value Adjustment.    17     2.6    Further Assurances.   
18 ARTICLE III– REPRESENTATIONS AND WARRANTIES OF THE SELLER    18     3.1   
Organization, Qualification and Corporate Power.    18     3.2    Authority.   
19     3.3    Consents and Approvals; Noncontravention.    19     3.4    Title
to Acquired Assets.    20     3.5    Regulatory Compliance.    20     3.6   
Intellectual Property; Intangible Property Rights.    22     3.7    Contracts.
   24     3.8    Product Liability; Litigation.    25     3.9    Legal
Compliance.    25     3.10    Permits.    25     3.11    Brokers’ Fees.    26  
  3.12    Customers and Suppliers.    26     3.13    Warranty Claims.    26    
3.14    Taxes.    26     3.15    Specifications.    27     3.16    Clinical and
Scientific Data; Good Practices.    27     3.17    Imports and Customs.    27  
  3.18    Insurance.    27     3.19    Inventory.    27     3.20   
Environmental Matters.    28     3.21    Financial Information.    28     3.22
   Absence of Certain Developments.    28     3.23    No Other Representations
or Warranties.    29 ARTICLE IV– REPRESENTATIONS AND WARRANTIES OF THE BUYER   
29     4.1    Organization.    29     4.2    Authority.    29     4.3   
Noncontravention.    30     4.4    Litigation.    30     4.5    Brokers’ Fees.
   30

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page


--------------------------------------------------------------------------------

    4.6    [*] Letter of Intent.    30     4.7    No Other Representations or
Warranties.    31 ARTICLE V– PRE-CLOSING COVENANTS    31     5.1    Closing
Efforts.    31     5.2    Product Operations.    31     5.3    Access.    32    
5.4    Notices.    33     5.5    Buyer Agreement with [*].    34 ARTICLE VI–
CONDITIONS PRECEDENT TO CLOSING    34     6.1    Conditions to Obligations of
the Buyer.    34     6.2    Conditions to Obligations of the Seller.    36
ARTICLE VII– INDEMNIFICATION    37     7.1    Indemnification by the Seller.   
37     7.2    Indemnification by the Buyer.    37     7.3    Claims for
Indemnification.    38     7.4    Survival.    39     7.5    Limitations.    40
    7.6    Treatment of Indemnification Payments.    41 ARTICLE VIII–
TERMINATION    41     8.1    Termination of Agreement.    41     8.2    Effect
of Termination.    42 ARTICLE IX– ADDITIONAL COVENANTS    42     9.1    Access
to Information; Record Retention; Cooperation.    42     9.2    Use of Name and
Seller’s NDC Number for Inventory Transition Period.    43     9.3    Collection
of Accounts Receivable.    45     9.4    Restrictive Covenants.    45     9.5   
Rebate Charges; Wholesaler Charges.    45     9.6    Returns of Delatestryl®
Product.    47     9.7    Complaints; Recalls.    47     9.8    Insurance.    48
    9.9    Enforcement of Seller’s Rights under Assigned Contracts.    48
ARTICLE X– MISCELLANEOUS    48     10.1    Press Releases and Announcements.   
48     10.2    No Third Party Beneficiaries.    49     10.3    Entire Agreement.
   49     10.4    Succession and Assignment.    49     10.5    Notices.    49  
  10.6    Amendments and Waivers.    50 [*]    CONFIDENTIAL TREATMENT REQUESTED
    

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page


--------------------------------------------------------------------------------

    10.7    Severability.    50     10.8    Expenses.    51     10.9    Specific
Performance.    51     10.10    Governing Law.    51     10.11    Submission to
Jurisdiction.    51     10.12    Construction.    52     10.13    Waiver of Jury
Trial.    52     10.14    Exhibits and Schedules.    52     10.15   
Counterparts and Facsimile Signature.    52     10.16    Transfer and Sales Tax.
   52     10.17    Arbitration.    53     10.18    Bulk Transfer Laws.    54

 

iii



--------------------------------------------------------------------------------

Seller’s Disclosure Schedule

Additional Schedules:     Schedule 1.1       DMFs Schedule 2.1(a)(i)  
    Registrations and Applicable Permits Schedule 2.1(a)(ii)(A)       Assigned
Contracts Schedule 2.1(a)(ii)(B)       Form of Sandoz Amendment Schedule
2.1(a)(iii)       Trademark Rights and Domain Names Schedule 5.3(a)  
    Medicaid Information Exhibits: Exhibit A    –       Bill of Sale Exhibit B
   –       Trademark Assignment Exhibit C    –       Assumption Agreement
Exhibit D    –       NDA Transfer Letter Exhibit E    –       NDA Assumption
Letter Exhibit F    –       Transition Services Agreement Exhibit G    –  
    Third Party Consents

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”) is entered into as of
December 12, 2005 by and between SAVIENT PHARMACEUTICALS, INC., a Delaware
corporation (the “Seller”), and INDEVUS PHARMACEUTICALS, INC., a Delaware
corporation (the “Buyer”). The Seller and the Buyer are referred to collectively
herein as the “Parties.”

 

INTRODUCTION

 

The Seller is engaged, among other matters, in the business of manufacturing,
marketing and selling an injectable testosterone product known as the
Delatestryl® product (such business being referred to as the “Product
Operations”); and

 

The Buyer desires to purchase from the Seller, and the Seller desires to sell to
the Buyer, the Seller’s right, title and interest in and/or the right to use the
Acquired Assets (as defined below), subject to the assumption by the Buyer of
the Assumed Liabilities (as defined below), upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:

 

ARTICLE I–

DEFINITIONS

 

1.1 Definitions.

 

Whenever used in this Agreement, the terms defined below shall have the
indicated meaning:

 

“Acquired Assets” shall have the meaning set forth in Section 2.1(a).

 

“Act” means the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. 321, et seq., as
amended, and the rules and regulations promulgated thereunder.

 

“Agreed Amount” shall have the meaning set forth in Section 7.3(b).

 

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Affiliate” means, with respect to any Person, any Person which directly or
indirectly through stock ownership or otherwise either controls, or is
controlled by or under common control with, such Person.

 

“Ancillary Agreements” shall have the meaning set forth in Section 2.3(b).

 

“Applicable Permits” shall have the meaning set forth in Section 3.10.



--------------------------------------------------------------------------------

“Assigned Contracts” shall have the meaning set forth in Section 2.1(a)(ii).

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.1(c).

 

“Assumption Agreement” shall have the meaning set forth in Section 2.3(b)(v).

 

“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in New York, New York are permitted or
required by law, executive order or governmental decree to remain closed.

 

“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Buyer Certificate” shall have the meaning set forth in Section 6.2(d).

 

“Buyer Indemnitees” shall have the meaning set forth in Section 7.1.

 

“Buyer Material Adverse Effect” means any change, effect or circumstance that,
individually or in the aggregate (unless otherwise noted), (a) is materially
adverse to the business, financial condition or results of operations of the
Buyer taken as a whole (other than changes, effects or circumstances that are
the result of economic factors affecting the economy as a whole or that are the
result of factors generally affecting the industry or specific markets in which
the Buyer competes which factors do not materially disproportionately affect the
Buyer) or (b) materially impairs the ability of the Buyer to consummate the
transactions contemplated by this Agreement; provided, however, that a “Buyer
Material Adverse Effect” shall not include any adverse change, effect or
circumstance (i) arising out of or resulting from acts or omissions by the Buyer
as contemplated by or pursuant to this Agreement, (ii) arising out of or
resulting from acts or omissions of the Seller, including without limitation
acts or omissions contemplated by or pursuant to this Agreement, or (iii) that
is attributable to the announcement or performance of this Agreement or the
transactions contemplated by this Agreement.

 

“Change in Control” means the consolidation, merger or other business
combination (including, without limitation, a reorganization or
recapitalization) of the Buyer with or into another Person (other than (A) a
consolidation or merger or other business combination (including, without
limitation, a reorganization or recapitalization) in which holders of the
Buyer’s voting power immediately prior to the transaction continue after the
transaction to hold, directly or indirectly, at least 50% of the voting power of
the capital stock of the surviving entity or entities, or (B) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Buyer).

 

“Claim Notice” shall have the meaning set forth in Section 7.3(b).

 

“Claimed Amount” shall have the meaning set forth in Section 7.3(b).

 

“Closing” shall have the meaning set forth in Section 2.3(a).

 

“Closing Date” means the date two Business Days after the satisfaction or waiver
of all of the conditions to the obligations of the Parties to consummate the
transactions contemplated hereby (excluding the delivery at the Closing of any
of the documents set forth in Article VI).

 

2



--------------------------------------------------------------------------------

“Closing Date Trade Inventory Days Adjustment” means the number of days by which
the Trade Inventory Days as of the Closing Date is less than or greater than
thirty-four (34), as applicable, multiplied by [*].

 

“Closing Date Trade Inventory Statement” shall have the meaning set forth in
Section 2.5.

 

“Closing Product Inventory” means all of the Delatestryl® Vials owned by the
Seller and stored at warehouses or distribution centers of [*] or [*], on the
Closing Date, excluding Delatestryl® Vials that as of the Closing Date
constitute Delatestryl® Product that has been returned.

 

“Competing Product” means any injectable dosage form of testosterone comprising
200 mg/ml available in a 5 ml multi-dose vial.

 

“Confidentiality Agreement” shall have the meaning set forth in Section 5.3(a).

 

“CSA” means the Controlled Substances Act, Title II of the Comprehensive Drug
Abuse Prevention and Control Act of 1970.

 

“Damages” shall have the meaning set forth in Section 7.1.

 

“DEA” means the United States Drug Enforcement Administration.

 

“Deferred Payment Period” shall have the meaning set forth in Section 2.4(a).

 

“Delatestryl® Net Sales” means the excess of (a) the gross amount invoiced by
the Buyer or its subsidiaries or Affiliates from or on account of sales or other
dispositions of any Delatestryl® Product over (b) any Delatestryl® Net Sales
Deductions. Delatestryl® Net Sales shall not result from any transfer among the
Buyer and any of its subsidiaries or Affiliates for resale, but shall result
from the resale by the subsidiary or Affiliate. Delatestryl® Net Sales shall be
determined by Buyer in accordance with GAAP and at the time such sales are
recognized as revenue by Buyer.

 

“Delatestryl® Net Sales Deductions” means, with respect to invoiced sales of
Delatestryl® Product:

 

(i) normal, customary, cash, quantity, trade or other negotiated discounts
(including volume discounts) actually given or made;

 

(ii) amounts actually paid, repaid or credited (a) for credits, charge backs,
reductions or rebates (including rebates to governmental agencies or commercial
buying groups), or (b) by reason of rejections, recalls, outdated products or
returns (including allowance for breakage or spoilage);

 

(iii) retroactive price reductions;

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

3



--------------------------------------------------------------------------------

(iv) sales, excise taxes, or other taxes, custom duties, and other governmental
charges, and freight, shipping and shipping insurance charges; and

 

(v) allowances for bad debts and unpaid accounts in respect of the sale of
Delatestryl® Product and reflected on the Buyer’s financial statements,
provided, however, that any such allowance that is adjusted shall be reflected
in the next Delatestryl® Net Sales Statement, and a corresponding adjustment
shall be made to the next Delatestryl® Net Sales Statement if any such
underlying invoice is subsequently paid.

 

“Delatestryl® Net Sales Statement” shall have the meaning set forth in
Section 2.4(b).

 

“Delatestryl® Product” means the injectable testosterone product used to treat
men with hypogonadism (testosterone deficiency) currently sold by the Seller
under the name Delatestryl® and referenced in the NDA. For purposes of
Delatestryl® Net Sales, “Delatestryl® Product” shall also include any other
product marketed by or on behalf of Buyer under the Delatestryl® trademark.

 

“Delatestryl® Vial” means the injectable dose of Delatestryl® (200 mg/ml
available in a 5 ml multi-dose vial) as approved in the NDA.

 

“Designated Intellectual Property” shall have the meaning set forth in
Section 3.6(a).

 

“DMF” shall mean a Drug Master File as defined in 21 CFR § 314.420, including
all amendments thereto.

 

“Environmental Laws” means all Laws relating to protection of human health and
protection of the environment, air, water, or land, including the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Resource
Conservation and Recovery Act of 1976, as amended, the Toxic Substances Control
Act of 1976, as amended, the Federal Water Pollution Control Act Amendments of
1972, the Clean Water Act of 1977, as amended, any so-called “Superfund” or
“Superlien” Law (including those already referenced in this definition) and any
other Law having a similar subject matter.

 

“Excluded Assets” shall have the meaning set forth in Section 2.1(b).

 

“Excluded Contract” means any oral or written contract, commitment, purchase
order, lease, note or other agreement to which Seller is a Party, other than the
Assigned Contracts.

 

“Excluded Records” means all records related to (i) human resources and any
other employee-related files and records, (ii) financial and accounting records
not related to the Product Operations, (iii) tax files, documents, instruments,
papers, books or records not related to the Product Operations, and (iv) the
filing, prosecution, issuance, maintenance, enforcement or defense of any
intellectual property rights not included in the Designated Intellectual
Property.

 

“Excluded Liabilities” shall have the meaning set forth in Section 2.1(d).

 

“Financial Information” shall have the meaning set forth in Section 3.21.

 

4



--------------------------------------------------------------------------------

“FDA” shall have the meaning set forth in Section 2.1(a)(i).

 

“FDA Approval” means the definitive approval, clearance or authorization of the
FDA that allows Seller to make, sell, promote, market and distribute the
Delatestryl® Product for therapeutic use in humans on a lawful and commercial
basis in the United States.

 

“GAAP” means generally accepted accounting principles as used in the United
States of America, consistently applied.

 

“Good Practices” means compliance in all material respects with the applicable
requirements contained in “Good Laboratory Practices,” “Investigational New
Drug”, “Good Clinical Practices,” “New Drug, and/or “current Good Manufacturing
Practices” regulations as promulgated by the FDA.

 

“Governmental Authority” means any governmental department, commission, board,
bureau, agency, court or other instrumentality of the United States, or any
state, county, jurisdiction, municipality or other political subdivision
thereof.

 

“Governmental Filings” shall have the meaning set forth in Section 5.1.

 

“Indemnified Party” shall have the meaning set forth in Section 7.3(a).

 

“Indemnifying Party” shall have the meaning set forth in Section 7.3(a).

 

“Information” shall have the meaning set forth in Section 9.1(a).

 

“Intangible Property Rights” shall mean those set forth in Section 2.1(a)(iv).

 

“Inventory Transition Period” shall have the meaning set forth in
Section 9.2(a).

 

“Knowledge of the Seller” shall have the meaning set forth in Article III.

 

“Knowledge of the Buyer” shall have the meaning set forth in Article IV.

 

“Law” means any federal, state, local or foreign law, statute or ordinance, or
any rule, regulation or regulatory requirement promulgated by any Governmental
Authority.

 

“Letters of Authorization” means letters of authorization duly executed by the
holders of the DMFs set forth on Schedule 1.1 and any other DMFs referenced or
which are required to be referenced in the NDA, in each case authorizing Buyer
the right to reference in the NDA such DMFs.

 

“Lien” means any lien, charge, claim, pledge, security interest, conditional
sale agreement or other title retention agreement, lease, mortgage, security
agreement, right of first refusal, option, restriction, license, covenant, or
other encumbrance (including the filing of, or agreement to give any financing
statement under the Uniform Commercial Code or statute or law of any
jurisdiction), other than (i) mechanic’s, materialmen’s, and similar liens,
(ii) liens arising under worker’s compensation, unemployment insurance, social
security, retirement, and similar legislation and (iii) liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the ordinary course of business of the Seller and not material to the Seller.

 

5



--------------------------------------------------------------------------------

“Medical Product Regulatory Authority” means any Governmental Authority that
regulates the safety, efficacy, reliability, manufacture, investigation, sale or
marketing of pharmaceuticals, medical products, biologics or biopharmaceuticals,
including, without limitation, the FDA and the DEA.

 

“NDA Filing Date” shall have the meaning set forth in Section 3.5(a).

 

“NDA” shall have the meaning set forth in Section 2.1(a)(i).

 

“NDC Number” means a National Drug Code number, as listed with the FDA.

 

“NDA Transfer Letter” shall have the meaning set forth in Section 2.1(e).

 

“Net Sales Deferred Payments” shall have the meaning set forth in
Section 2.4(a).

 

“Ordinary Course of Business” means an action that is in compliance with
applicable Laws and is consistent in nature, scope and magnitude with the past
practices of Seller and its Affiliates with respect to the Product Operations.

 

“Parties” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
a federal, state, local or foreign government or regulatory entity or political
subdivision or an agency or instrumentality thereof.

 

“Product Operations” shall have the meaning set forth in the Introduction.

 

“Product Records” means all of the records (or portions thereof) relating
exclusively to the Delatestryl® Product or the Product Operations, including all
files (including all electronic data files), documents, correspondence, lists
(including customer lists), drawings and specifications, marketing plans,
studies (including market research and market data), pre-clinical and clinical
data, regulatory and other reports (including pharmacovigilance reports), and
other printed or written materials of or relating to the Product Operations held
by Seller (in whatever form or medium), including (i) any correspondence with
any Governmental Authority related to the use, development, marketing,
distribution or sale of the Delatestryl® Product (including any information on
adverse events, written contact regulatory reports and formal minutes with any
Governmental Authority), and (ii) any documents relating to the Registrations or
to the subject matter of the Registrations, in each case, for the period
commencing no later than January 1, 2000, that are licensed, owned or controlled
by or otherwise in the possession of Seller and except to the extent included in
or primarily related to any Excluded Assets or Excluded Liabilities and
excluding the Excluded Records.

 

“Purchase Price” shall have the meaning set forth in Section 2.2(a).

 

“Quarter” shall have the meaning set forth in Section 2.4(b).

 

6



--------------------------------------------------------------------------------

“Rebate Charges” means amounts claimed by or under Medicaid, state rebate
programs, federal government rebate programs, pharmaceutical benefit management
organizations, managed care organizations and other Persons (collectively,
“Rebate Parties”) as rebates under contracts between the Rebate Parties and the
Seller (it being agreed that, with respect to Medicaid and state rebate
programs, such amounts shall be limited to claims with respect to the Seller’s
NDC Number).

 

“Registrations” means (i) the approvals or registrations which have been
received by Seller before the Closing Date, for the investigation, sale,
distribution and/or marketing of the Delatestryl® Product and relating to the
Product Operations (including any NDAs), and (ii) all reports, data and other
written materials filed as part of such approvals or registrations, or
maintained by Seller and relating to such approvals or registrations.

 

“Scientific Data” shall have the meaning set forth in Section 3.16(a).

 

“SEC” means the Securities and Exchange Commission.

 

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Seller Certificate” shall have the meaning set forth in Section 6.1(d).

 

“Seller’s Disclosure Schedule” shall have the meaning set forth in Article III.

 

“Seller Indemnitees” shall have the meaning set forth in Section 7.2.

 

“Seller Material Adverse Effect” shall have the meaning set forth in
Section 3.1.

 

“Seller’s NDC Number” means the NDC Number that has been used by Seller in
connection with the Delatestryl® Product prior to Closing.

 

“Specifications” shall have the meaning set forth in Section 3.15.

 

“Taxes” (and with correlative meanings, “Tax” and “Taxable”) means all taxes of
any kind imposed by a Governmental Authority, including but not limited to those
on, or measured by or referred to as income, gross receipts, financial
operation, sales, use, ad valorem, value added, alternative or add-on minimum,
franchise, profits, license, withholding, payroll (including all contributions
or premiums pursuant to governmental social security laws or pursuant to other
tax laws and regulations), employment, excise, or severance and any interest,
fines, penalties, assessments or additions to tax imposed with respect to such
items or any contest or dispute thereof.

 

“Tax Returns” means all reports, returns, schedules and any other documents
required to be filed with a Governmental Authority with respect to Taxes.

 

“Third Party Claim” shall have the meaning set forth in Section 7.3(a).

 

“Third Party Consents” shall have the meaning set forth in Section 3.3(b).

 

7



--------------------------------------------------------------------------------

“Trade Inventory” means, as of a particular date, all of the Delatestryl® Vials
that have been shipped by Seller to distributors, wholesalers and/or other
customers listed on Section 3.12 of the Seller’s Disclosure Schedule (“Seller’s
Customers”) prior to or as of such date and which, as of such date, have not yet
been sold to an end user, as determined in accordance with Section 2.5.

 

“Trade Inventory Days” means, as of the Closing Date, the result obtained by
adding:

 

(1) the number of Delatestryl® Vials constituting the Trade Inventory as of
December 31, 2005 divided by the number of Delatestryl® Vials sold by Seller’s
Customers for the Quarter ended December 31, 2005, multiplied by [*] and

 

(2) the dollar amount of gross sales of Delatestryl® Vials sold by Seller to
Seller’s Customers for the period from January 1, 2006 through the day
immediately preceding the Closing Date divided by [*];

 

and then subtracting

 

(3) the result obtained by (A) dividing (i) the product of the number of
Delatestryl® Vials sold by Seller’s Customers for the Quarter ended December 31,
2005 multiplied by [*], by (ii) [*], (B) dividing the result thereof by [*], and
(C) multiplying the result thereof by the number of days after December 31, 2005
through the day immediately preceding the Closing Date.

 

“Trademark Assignment” shall have the meaning set forth in Section 2.3(b)(iv).

 

“Trademark Rights” shall have the meaning set forth in Section 2.1(a)(iii).

 

“Transition Services Agreement” shall have the meaning set forth in
Section 2.3(b)(vii).

 

“Wholesaler Charges” means amounts claimed by wholesalers of the Delatestryl®
Product as chargebacks under contracts between group purchasing organizations,
FSS and PHS (collectively, “GPOs”) and the Seller and amounts claimed by GPOs as
administrative or marketing fees under contracts between GPOs and the Seller.

 

ARTICLE II–

ASSET PURCHASE

 

2.1 Purchase and Sale of Assets; Assumption of Liabilities.

 

(a) Transfer of Assets. On and subject to the terms and conditions set forth in
this Agreement, at the Closing, the Seller shall sell, convey, assign, transfer
and deliver to the Buyer, and the Buyer shall purchase and acquire from the
Seller, all of the Seller’s right, title and interest in and to the following
specifically identified assets, properties and rights of the Seller used in
connection with and relating to the Product Operations (the “Acquired Assets”),
free and clear of all Liens other than Liens for Taxes that are not yet due and
payable and Liens arising solely by action of the Buyer:

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

8



--------------------------------------------------------------------------------

(i) the Registrations and Applicable Permits, including without limitation the
New Drug Application (No. 009-165) issued by the United States Food and Drug
Administration (the “FDA”) (together with all amendments, supplements and
updates thereto, the “NDA”), and the other approvals, registrations, and
associated materials set forth on Schedule 2.1(a)(i) hereto;

 

(ii) (A) the contracts, licenses, agreements and other instruments related to
the Product Operations set forth under the heading “Assigned Contracts” on
Schedule 2.1(a)(ii)(A) hereto, (B) in the event entered into prior to the
Closing, an amendment by and between Seller and Sandoz Canada Inc. (“Sandoz”) in
form and substance acceptable to Buyer (provided that the form and substance
thereof attached as Schedule 2.1(a)(ii)(B) hereto shall be deemed acceptable to
Buyer) (the “Sandoz Amendment”), and (C) any other contracts, licenses,
agreements and other instruments relating exclusively to the Product Operations
and entered into after the date of this Agreement and agreed to in advance in
writing by the Buyer, which agreement may be given, if at all, at the discretion
of the Buyer (collectively, the “Assigned Contracts”), in each case subject to
the delivery to Buyer at Closing of the Third Party Consents.

 

(iii) the name “Delatestryl” and any variant thereof, the trademarks and trade
names and all registrations thereof and all related registration applications
set forth on Schedule 2.1(a)(iii) hereto and all proceeds of the foregoing and
the right to sue for past, present and future infringements of any of the
foregoing and all future proceeds of such suits (the “Trademark Rights”), and
the domain names set forth on Schedule 2.1(a)(iii) hereto;

 

(iv) intangible property rights and all Designated Intellectual Property (other
than the Trademark Rights) to the extent that such intangible property rights
relate exclusively to the Delatestryl® Product or the Product Operations,
whether or not patentable, including but not limited to patents, patent
applications, inventions, discoveries, trade secrets, technical information,
know-how, copyrights (including copyrights in any content, package inserts,
marketing or promotional material, labeling information or other text related
exclusively to the Delatestryl® Product or the Product Operations provided to
consumers) and other confidential business information (collectively, the
“Intangible Property Rights”);

 

(v) the exclusive right to satisfy all unfilled purchase orders relating to the
Delatestryl® Product as of the Closing Date;

 

(vi) all brochures and other promotional and printed materials, trade show
materials (including displays), videos, web pages, advertising and/or marketing
materials, package inserts and packaging materials (all in physical form, pdf,
quark, or other electronic file and camera-ready artwork), including without
limitation materials containing post-marketing clinical data, in the Seller’s
possession or under its control used exclusively in connection with the
promotion and sale of the Delatestryl® Product and/or the conduct of the Product
Operations;

 

(vii) all warranties and guarantees and other similar contractual rights made by
third parties in favor of the Seller with respect to the Delatestryl® Product or
the Product Operations, in each case with respect to the period following the
Closing;

 

 

9



--------------------------------------------------------------------------------

(viii) copies of all customer and supplier lists, marketing studies, consultant
reports, and correspondence (excluding invoices) related exclusively to the
Delatestryl® Product or the Product Operations to the extent maintained by the
Seller, and all complaint files and adverse event files related exclusively to
the Delatestryl® Product or the Product Operations;

 

(ix) the Applicable Permits;

 

(x) the Closing Product Inventory;

 

(xi) the Scientific Data, including without limitation any rights of access that
the Seller has to the Scientific Data;

 

(xii) all the goodwill of the Product Operations;

 

(xiii) all of Seller’s right, title, and interest in and to the Delatestryl®
Product, including all rights of the Seller and its Affiliates to develop,
manufacture, make and have made, offer to sell, sell, distribute, promote, and
use the Delatestryl® Product, to the extent Seller has such rights; and

 

(xiv) all Product Records (other than the Excluded Records), to the extent not
covered by any of the foregoing, provided, that Seller may retain one copy of
any such Product Records, solely for legal, regulatory, Tax or accounting
purposes.

 

(b) Excluded Assets. Notwithstanding anything to the contrary in this Agreement,
the Seller is not selling, conveying, assigning, transferring or delivering to
the Buyer any assets, properties or rights of the Seller other than those
specifically identified in Section 2.1(a). All other assets, properties and
rights of the Seller are not being sold, conveyed, assigned, transferred or
delivered to the Buyer hereunder (the “Excluded Assets”), whether or not they
are related to the Product Operations.

 

(c) Assumed Liabilities. On the basis of the representations, warranties,
covenants and agreements and subject to the satisfaction or waiver of the
conditions set forth in this Agreement, at the Closing, the Buyer shall assume
and agree to pay, perform and discharge when due solely the following
liabilities and obligations of the Seller (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due) (the “Assumed Liabilities”):

 

(i) all obligations to be performed after the Closing under the Assigned
Contracts, except that the Buyer shall not assume or agree to pay, discharge or
perform and Assumed Liabilities shall not include (a) any liabilities or
obligations arising out of or related to any breach or default (or alleged
breach or default) that occurs prior to the Closing by the Seller; or (b) any
liabilities or obligations under any Assigned Contract that were incurred by
Seller, or that arose or that may arise out of or relate to any event,
circumstance or condition occurring, on or prior to the Closing, all of which
liabilities and obligations arising from such a breaches or defaults, or events,
circumstances or conditions, shall constitute Excluded Liabilities.;

 

10



--------------------------------------------------------------------------------

(ii) all liabilities and obligations under the Registrations to the extent to be
performed after the Closing;

 

(iii) all liabilities with respect to all actions, suits, proceedings, disputes,
claims or investigations arising out of or related to the operation of the
Acquired Assets or the Product Operations after, and solely to the extent
arising out of or relating to an event, circumstance or condition occurring
after, the Closing;

 

(iv) all liabilities and obligations arising out of or relating to the
replacement, return or refund of the purchase price of any Delatestryl® Product
sold by or on behalf of Buyer or any of its Affiliates after the Closing;

 

(v) all liabilities and obligations arising out of or relating to any claim for
breach of warranty in respect of (A) any Delatestryl® Product that was
manufactured, distributed and sold by or on behalf of Buyer or any of its
Affiliates after the Closing, or (B) any Closing Product Inventory, but in the
case of clause (B) only to the extent that such claim arises out of or is
attributable to Buyer’s or its agent’s direct or indirect handling, storage,
alteration, treatment or other use or possession of such Closing Product
Inventory following the Closing;

 

(vi) all liabilities and obligations arising out of or relating to any product
liability claim involving (A) the Delatestryl® Product, including without
limitation injury to or death of persons or damage to or destruction of
property, to the extent the occurrence, use or misuse giving rise thereto, the
date of manufacture, distribution and sale of the Delatestryl® Product involved,
and the date such claims are made, took place after the Closing Date, or (B) the
Closing Product Inventory, including without limitation injury to or death of
persons or damage to or destruction of property, to the extent the occurrence,
use or misuse giving rise thereto, the distribution and sale of the Delatestryl®
Product involved, and the date such claims are made, took place after the
Closing Date, but in the case of clause (B) only to the extent that such claim
arises out of or is attributable to Buyer’s or its agent’s direct or indirect
handling, storage, alteration, treatment or other use or possession of such
Closing Product Inventory following the Closing; and

 

(vii) all other liabilities and obligations in respect of the Product Operations
or the Acquired Assets not specifically referred to in subsections (i) through
(vi) above, but only to the extent arising out of any event, circumstance or
condition occurring after the Closing Date, other than Excluded Liabilities.

 

For greater clarity, the Parties acknowledge and agree that (a) notwithstanding
anything to the contrary contained in this Section 2.1(c), if any liabilities or
obligations that arise from any event, circumstance or condition occurring after
the Closing relate to or in any way involve any Delatestryl® Product that has
been sold, the Buyer shall only assume (and the Assumed Liabilities shall
include solely) those liabilities and obligations to the extent they arise from
those Delatestryl® Products sold after the Closing Date by or on behalf of the
Buyer and Seller shall retain all liabilities and obligations arising from those
Delatestryl® Products sold prior to the Closing Date by or on behalf of Seller;
and (b) Buyer shall have no responsibility, liability or obligation hereunder,
whether matured, unmatured, liquidated or unliquidated, fixed or contingent, or
known or unknown, with respect to the Product Operations pertaining to the
period prior to the Closing (all of which shall be Excluded Liabilities), unless
it is specifically set forth in the definition of Assumed Liabilities.

 

11



--------------------------------------------------------------------------------

(d) Excluded Liabilities. Notwithstanding anything to the contrary in this
Agreement, the Buyer shall not, at the Closing or at any time thereafter, be
responsible for, assume or agree to pay, perform or discharge, and the Seller
shall remain responsible and liable for and shall pay, perform and discharge
when due, any and all liabilities and obligations of the Seller relating to
Delatestryl® Product, the Product Operations, the Acquired Assets and under any
Excluded Contract (whether known or unknown, whether absolute or contingent,
whether liquidated or unliquidated and whether due or to become due), other than
the Assumed Liabilities (the “Excluded Liabilities”). All liabilities and
obligations of or relating to Delatestryl® Product, the Acquired Assets or the
Product Operations not being expressly assumed by the Buyer under Section 2.1(c)
of this Agreement or that are under any Excluded Contract shall be retained by
the Seller and are included in Excluded Liabilities.

 

(e) Registrations and Applicable Permits. On the Closing Date, the Seller shall
assign or transfer to the Buyer, and the Buyer will assume, the Registrations
and Applicable Permits to the extent provided in this Agreement. To the extent
that the assignment or transfer of all or any portion of any Registration or
Applicable Permit shall require a filing with any Governmental Authority by
Seller, Seller shall, not later than the Closing Date, file the required
documentation with such Governmental Authority authorizing the assignment of
such Registration or Applicable Permit effective as of the Closing Date. Without
limiting the generality of the foregoing, attached as Exhibit D is a copy of the
letter to be duly executed by and submitted by or on behalf of Seller to the FDA
on the Closing Date authorizing the transfer of ownership of the NDA from Seller
to Buyer (the “NDA Transfer Letter”). As soon as practicable after the Closing
and the receipt by Buyer of the FDA’s acknowledgment letter, Buyer shall execute
and submit to the FDA a letter, accompanied by the NDA transfer letter,
acknowledging Buyer’s commitment to assume ownership of the NDA, substantially
in the form of the letter attached as Exhibit E.

 

2.2 Purchase Price and Related Matters.

 

(a) Purchase Price. In consideration of the sale and transfer of the Acquired
Assets, the Buyer shall make the payments contemplated by Subsections (i) - (v)
of this Section 2.2(a) to the Seller (collectively, the “Purchase Price”) and
assume the Assumed Liabilities as provided in Section 2.1(c). All payments under
this Agreement shall be made by wire transfer of immediately available funds to
an account designated by the Seller in writing at least two (2) Business Days
prior to the date that the payment is due.

 

(i) At the Closing, the Buyer shall pay to the Seller $5,000,000.

 

(ii) At the Closing, the Buyer shall also pay to the Seller an amount equal to
(A) the number of Delatestryl® Vials constituting the Closing Product Inventory
multiplied by [*] (the “Aggregate Closing Product Inventory Amount”) divided by
(B) three (such quotient the “Annual Inventory Payment”).

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

12



--------------------------------------------------------------------------------

(iii) On the first anniversary of the Closing Date, the Buyer shall pay to the
Seller an amount equal to the Annual Inventory Payment.

 

(iv) On the second anniversary of the Closing Date, the Buyer shall pay to the
Seller an amount equal to the Annual Inventory Payment.

 

(v) The Buyer shall make the Net Sales Deferred Payments in the manner and at
the times contemplated by Section 2.4 of this Agreement.

 

(b) Allocation. The Buyer and the Seller shall use their commercially reasonable
efforts to agree, as soon as practicable after Closing but in no event later
than forty-five (45) days prior to the due date of filing of any IRS Form 8594
with respect to the transactions contemplated by this Agreement, to an
allocation of the Purchase Price among the Acquired Assets for tax purposes in
accordance with the methodology required by Section 1060 of the Internal Revenue
Code of 1986, as amended (the “Code”). The Buyer and the Seller agree to file
IRS Form 8594 and all Tax Returns in accordance with such allocation to the
extent permitted by applicable Law. If the Buyer and the Seller cannot reach
agreement on the allocation of the Purchase Price within forty-five
(45) days prior to the due date of filing of any Form 8594, then the Buyer and
the Seller shall jointly engage a firm of independent certified public
accountants (the “Accountant”). The Accountant shall determine such allocation
of the Purchase Price based upon its appraisal of the fair value of the Acquired
Assets among which the Purchase Price is to be allocated. The Buyer and
the Seller agree to promptly provide to the Accountant such information as the
Accountant may reasonably request in connection with the preparation of such
allocation and shall request that the Accountant prepare and deliver to the
Buyer and the Seller such allocation as promptly as practicable. The Buyer and
the Seller shall each pay 50% of the fees and expenses of the Accountant for its
services under this Section 2.2(b). The resolution by the Accountant of the
matters set forth in this Section 2.2(b) shall be conclusive and binding upon
the Buyer and the Seller. The Buyer and the Seller agree that the procedure set
forth in this Section 2.2(b) for resolving disputes with respect to the
allocation of the Purchase Price shall be the sole and exclusive method for
resolving any such disputes; provided that this provision shall not prohibit
either Party from instituting litigation to enforce any ruling of the
Accountant.

 

2.3 The Closing.

 

(a) Time and Location. Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Wilmer Cutler Pickering Hale and Dorr LLP in New York, New York, commencing
at 10:00 a.m., New York time, on the Closing Date, or on such other date and at
such other place as the Parties shall mutually agree in writing.

 

(b) Actions at the Closing. At the Closing:

 

(i) the Seller shall deliver (or cause to be delivered) to the Buyer the various
certificates, instruments and documents required to be delivered under
Section 6.1;

 

(ii) the Buyer shall deliver (or cause to be delivered) to the Seller the
various certificates, instruments and documents required to be delivered under
Section 6.2;

 

13



--------------------------------------------------------------------------------

(iii) the Seller shall execute and deliver a Bill of Sale in the form attached
hereto as Exhibit A;

 

(iv) the Seller shall execute and deliver a Trademark Assignment in the form
attached hereto as Exhibit B, suitable for recordation in the United States
Patent and Trademark Office (the “Trademark Assignment”);

 

(v) the Seller and the Buyer shall execute and deliver to each other
counterparts of an Assignment and Assumption Agreement in the form attached
hereto as Exhibit C (the “Assumption Agreement”)

 

(vi) the Seller shall deliver to Buyer a copy of the executed NDA Transfer
Letter;

 

(vii) the Seller and the Buyer shall execute and deliver to each other
counterparts of a Transition Services Agreement substantially in the form
attached hereto as Exhibit F (the “Transition Services Agreement”);

 

(viii) the Seller shall deliver (or cause to be delivered) to Buyer duly
executed Third Party Consents substantially in the forms attached as Exhibit G;

 

(ix) the Buyer shall pay to the Seller the portion of the Purchase Price
required by Sections 2.2(a)(i) and (ii);

 

(x) the Seller shall deliver to the Buyer, or otherwise put the Buyer in
possession and control of, all of the Acquired Assets of a tangible nature,
including documents and data in electronic formats, to the extent that such
documents and data are in electronic formats; and

 

(xi) the Seller shall update and deliver to Buyer Section 3.19 of Seller’s
Disclosure Schedule such that Section 3.19 sets forth a complete and accurate
list as of the Closing Date of the number of Delatestryl® Vials that actually
constitute the Closing Product Inventory as of the Closing Date, and shall make
available to the Buyer, and Buyer shall take delivery of, the Closing Product
Inventory, subject to the provisions of the Transition Services Agreement.

 

The agreements and instruments referred to in clauses (iii), (iv), (v) and
(vii) above are referred to herein as the “Ancillary Agreements.”

 

2.4 Net Sales Deferred Payments.

 

(a) The Buyer shall make payments to the Seller in the amounts set forth below
for a period of three years after the Closing Date (the “Deferred Payment
Period”), which payments shall be made at the times set forth in Section 2.4(b).

 

(i) The Buyer shall pay to the Seller five percent (5%) of the first $5,000,000
of cumulative Delatestryl® Net Sales during the Deferred Payment Period.

 

14



--------------------------------------------------------------------------------

(ii) The Buyer shall pay to the Seller ten percent (10%) of the second
$5,000,000 of cumulative Delatestryl® Net Sales during the Deferred Payment
Period.

 

(iii) The Buyer shall pay to the Seller twenty-five percent (25%) of cumulative
Delatestryl® Net Sales during the Deferred Payment Period that exceed
$10,000,000; provided, that if (and only if) cumulative Delatestryl® Net Sales
during the Deferred Payment Period exceed $10,000,000 then, commencing in the
Quarter in which cumulative Delatestryl® Net Sales exceeded $10,000,000, the
amount payable under this Subsection 2.4(a)(iii) shall be the greater of
(x) $300,000 for each remaining full year of the Deferred Payment Period (pro
rated at the rate of $75,000 for each complete Quarter of any partial year of
such remaining Deferred Payment Period) or (y) 25% of cumulative Delatestryl®
Net Sales during the Deferred Payment Period that exceed $10,000,000, in either
case payable quarterly in accordance with Section 2.4(b).

 

(iv) In the event Net Sales Deferred Payments (A) calculated in accordance with
sub-sections (i), (ii) and (iii)of this Section 2.4do not at least equal
$100,000 for the first year of the Deferred Payment Period, Buyer shall pay
Seller an amount equal to the difference between $100,000 and the amount of such
Net Sales Deferred Payments for such year; or (B) calculated in accordance with
sub-sections (i), (ii) and (iii), and (A) of sub-section (iv) of Section 2.4 do
not at least equal $300,000 for the first two years of the Deferred Payment
Period, then Buyer shall pay Seller an amount equal to the difference between
$300,000 and the amount of such Net Sales Deferred Payments for such two year
period.

 

The payments described in this Section 2.4(a) are collectively referred to as
the “Net Sales Deferred Payments.”

 

(b) Reports; Payments. The Buyer shall deliver to the Seller, within thirty
(30) days after the last day of each calendar quarter that begins or ends during
the Deferred Payment Period (each, a “Quarter”), a statement (each, a
“Delatestryl® Net Sales Statement”), setting forth (i) the aggregate amount of
invoiced sales for each Delatestryl® Product (including unit quantities) for
such Quarter, (ii) the Delatestryl® Net Sales Deductions for the Quarter (which
deductions shall be aggregated by category), and (iii) the calculation of the
related Net Sales Deferred Payments. At such time as the Buyer delivers such
Delatestryl® Net Sales Statement to the Seller, the Buyer shall also deliver to
the Seller the Net Sales Deferred Payments due hereunder for the applicable
Quarter. The Parties agree that the first Net Sales Deferred Payment hereunder
and the associated statement shall be made by the Buyer with respect to the
period commencing on the Closing Date and ending on March 31, 2006. The Parties
further agree that at Buyer’s election, the Annual Inventory Payments required
by Section 2.2(a)(iii) or (iv) and/or the Net Sales Deferred Payments otherwise
payable to Seller may be reduced by the amounts of any (i) Closing Date Trade
Inventory Value Adjustment payable by Seller in accordance with Section 2.5;
(ii) payments or expenses incurred or made by Buyer in connection with any
Rebate Charges or Wholesaler Charges or returns of Delatestryl® Products, in
each case for which the Seller is financially responsible under Sections 9.5 or
9.6; and/or (iii) any other amounts that are or become due and payable from
Seller to Buyer pursuant to this Agreement or any Ancillary Agreement and that
are agreed to by Buyer in writing or established pursuant to a final
adjudication pursuant to Section 10.17 (collectively, the “Offset Amounts”). In
such event the Delatestryl® Net Sales Statement shall also set forth the
aggregate Offset Amounts. If the

 

15



--------------------------------------------------------------------------------

aggregate Offset Amounts for any Quarter exceed the Net Sales Deferred Payment
for such Quarter, then Seller shall make a payment to Buyer in an amount equal
to such excess within ten (10) Business Days after the date of the delivery of
the Delatestryl® Net Sales Statement applicable to such Quarter.

 

(c) Change in Control; Product Operations Cessation. If (i) a Change in Control
occurs during the Deferred Payment Period or if the Buyer ceases the Product
Operations during the Deferred Payment Period, and (ii) the Net Sales Deferred
Payments calculated in accordance with Section 2.4 (a) for any remaining full
calendar year of the Deferred Payment Period commencing after the effective date
of the Change in Control or cessation of Product Operations) do not at least
aggregate [*] then, within thirty (30) days after the end of such calendar year,
Buyer shall pay Seller an amount equal to the difference between [*] and the
amount of such Net Sales Deferred Payments.

 

(d) Late Payments; Collections. Any amount not paid when due under this
Section 2.4 shall bear interest at an annual rate equal to the lesser of
(i) [*], and (ii) the highest rate permitted by law.

 

(e) Books and Records; Audits. Notwithstanding Section 9.1 to the contrary, for
a period of not less than [*] after the expiration of the Deferred Payment
Period, the Buyer and its subsidiaries and Affiliates that sell Delatestryl®
Product shall keep full, true and accurate books of account sufficient to
determine the amounts payable pursuant to this Section 2.4. The Seller shall
have the right to have the books and records of the Buyer, its subsidiaries and
Affiliates audited by a qualified independent certified public accounting firm
selected by the Seller, subject to the Buyer’s approval, which approval shall
not be unreasonably withheld or delayed, under appropriate confidentiality
provisions, to ascertain the accuracy of the reports and payments under this
Section 2.4 for any year during the Deferred Payment Period ending not more than
thirty-six (36) months prior to the date of such request. Such audit shall be
conducted upon at least ten (10) days’ advance written notice during normal
business hours, not more than once in each year, and in a manner that does not
interfere unreasonably with the business of the audited entity. The accounting
firm shall disclose to Seller only whether the royalty reports are correct or
incorrect and the specific details concerning any discrepancies. Subject to the
Buyer’s right to dispute such amounts, any underpayment determined by such audit
shall promptly be paid by the Buyer after delivery to Buyer of such accounting
firm’s report so concluding. In the event such accounting firm concludes that
amounts were overpaid by Buyer during such period, subject to Seller’s right to
dispute such amounts, Seller shall promptly repay Buyer the amount of such
overpayment after delivery to Buyer and Seller of such accounting firm’s written
report so concluding. Upon the expiration of [*] following the end of any year
the calculation of Net Sales Deferred Payments payable with respect to such year
shall be binding and conclusive upon Seller and Buyer, and Buyer and Seller
shall be released from any liability or accountability with respect to royalties
for such year. Seller and Buyer shall treat all financial information subject to
review under this Section 2.4(e) in accordance with the confidentiality
provisions of this Agreement and shall cause the accounting firm selected by it
to enter into a customary and mutually satisfactory confidentiality agreement
with Buyer obligating such firm to retain all such financial information in
confidence pursuant to such confidentiality agreement. If the Buyer has
underpaid an amount due under this Section 2.4 by more than the greater of
(i) [*] or (ii) [*] of the Net Sales Deferred Payments due hereunder for the
period being reviewed, the Buyer shall reimburse the Seller for the reasonable
fees and costs charged by such accounting firm (with all fees and costs of the
audit to be borne by the Seller in all other cases).

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

16



--------------------------------------------------------------------------------

(f) Conduct of the Product Operations After the Closing Date. During the
Deferred Payment Period, the Buyer and its Affiliates shall use commercially
reasonable efforts to sell the Delatestryl® Product in accordance with Buyer’s
business, legal, medical and scientific judgment. For purposes of the
immediately preceding sentence, commercially reasonable efforts shall mean,
those efforts that a similarly situated company in the pharmaceutical industry,
including with similar financial and other resources and a similar product
portfolio and pipeline, would use in connection with the commercialization of a
pharmaceutical product of similar market and profit potential at a similar stage
in product life as the Delatestryl® Product.

 

2.5 Closing Date Trade Inventory Value Adjustment.

 

(a) On or before January 17, 2006, Seller shall prepare and deliver to the Buyer
a statement calculating the Trade Inventory Days as of the Closing Date (the
“Closing Date Trade Inventory Statement”).

 

(b) During the thirty (30) day period immediately following Buyer’s receipt of
the Closing Date Trade Inventory Statement, Seller shall cooperate with Buyer in
all reasonable respects, and Buyer shall be permitted to have access to all
related information including all 852 reports from wholesalers, to the extent
reasonably necessary for the Buyer to calculate Trade Inventory Days as of the
Closing Date and evaluate and verify the accuracy of the Closing Date Trade
Inventory Statement. The Closing Date Trade Inventory Statement shall become
final and binding upon the Buyer and Seller at the end of such thirty (30) day
period, unless the Buyer objects to the Closing Date Trade Inventory Statement,
in which case it shall send written notice (the “Notice of Objection”) to Seller
within such period, setting forth the basis for its objection. If a timely
Notice of Objection is received by Seller, then the Closing Date Inventory
Statement (if applicable, as revised in accordance with this Section 2.5(b))
shall become final and binding on Seller and the Buyer on the first to occur of
(x) the date Seller and the Buyer resolve in writing any differences with
respect to the matters specified in the Notice of Objection and (y) the date all
matters in dispute are resolved in writing by the accountants, in each case as
provided below. Seller and the Buyer shall seek in good faith to reach agreement
as to any such proposed adjustment or that no such adjustment is necessary
within twenty (20) days following Seller’s timely receipt of the Notice of
Objection. If agreement is reached in writing within such twenty (20) day period
as to all proposed adjustments, or that no adjustments are necessary, Seller and
the Buyer shall revise the Closing Date Trade Inventory Statement accordingly.
If Seller and the Buyer are unable to reach agreement within such twenty
(20) day period, then a firm of independent certified public accountants
satisfactory to the Parties shall be engaged at that time to review the Closing
Date Trade Inventory Statement, and shall make a determination as to the
resolution of any adjustments. The determination of such accountants shall be
delivered as soon as practicable following engagement of such accountants, but
in no event more than twenty (20) days thereafter, and shall be final,
conclusive and binding upon Seller and the Buyer, and the Parties shall revise
the Closing Date Trade Inventory Statement accordingly. Seller, on the one hand,
and the Buyer, on the other hand, shall each pay one-half of the fees and
expenses of such accountants.

 

17



--------------------------------------------------------------------------------

(c) If the Trade Inventory Days as of the Closing Date, as set forth in the
final Closing Date Trade Inventory Statement, as determined in accordance with
this Section 2.5, is greater than [*] Seller shall be responsible for payment of
and shall pay the Closing Date Trade Inventory Value Adjustment to the Buyer. At
the election of Buyer, such payment may be made as a credit against the Net
Sales Deferred Payments payable by Buyer to Seller pursuant to Section 2.4. If
the Trade Inventory Days as of the Closing Date, as set forth in the final
Closing Date Trade Inventory Statement, as determined in accordance with this
Section 2.5, is less than [*] Buyer shall be responsible for payment of and
shall pay to Seller an amount equal to the Closing Date Trade Inventory Value
Adjustment.

 

2.6 Further Assurances.

 

At any time and from time to time after the Closing Date, as and when requested
by any Party hereto, the other Party shall promptly execute and deliver, or
cause to be executed and delivered, all such documents, instruments and
certificates and shall take, or cause to be taken, all such further or other
actions as are reasonably necessary to evidence and effectuate the transactions
contemplated by this Agreement.

 

ARTICLE III–

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Disclosure Schedule provided by the Seller to the Buyer on the date hereof
(the “Seller’s Disclosure Schedule”) shall be arranged in sections and
subsections corresponding to the numbered and lettered sections and subsections
contained in this Article III. The disclosures in any section or subsection of
the Seller’s Disclosure Schedule shall qualify other sections and subsections in
this Article III to the extent it is reasonably clear from a reading of the
disclosure that such disclosure is applicable to such other sections and
subsections. The inclusion of any information in the Seller’s Disclosure
Schedule shall not be deemed to be an admission or acknowledgment, in and of
itself, that such information is required by the terms hereof to be disclosed,
is material to the Product Operations, has resulted in or would reasonably be
expected to result in a Seller Material Adverse Effect, or is outside the
ordinary course of business. For purposes of this Agreement, the phrase “to the
Knowledge of the Seller”, “to the Seller’s Knowledge” or any phrase of similar
import shall mean and be limited to the actual knowledge of the following
individuals: Christopher G. Clement, Philip K. Yachmetz, Zebulon Horowitz, David
R. Benharris and John C. Petrolino. The Seller represents and warrants to the
Buyer that the representations and warranties contained in this Article III are,
as of the date hereof, and will be, as of the Closing Date, true and correct:

 

3.1 Organization, Qualification and Corporate Power.

 

The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and is duly qualified to
conduct business under the laws of each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its activities, in
each case as they relate primarily to the Product Operations, makes such
qualification necessary, except for any such failure to be qualified that would
not reasonably be expected to result in a Seller Material Adverse Effect (as
defined below). The Seller has all requisite corporate power and authority to
carry on the business in which it is now

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

18



--------------------------------------------------------------------------------

engaged and to own and use the properties now owned and used by it. For purposes
of this Agreement, “Seller Material Adverse Effect” means any change, effect or
circumstance that, individually or in the aggregate (unless otherwise noted),
(a) is materially adverse to the Delatestryl® Product, the Acquired Assets or
the business, financial condition or results of operations of the Product
Operations taken as a whole (other than changes, effects or circumstances that
are the result of economic factors affecting the economy as a whole or that are
the result of factors generally affecting the industry or specific markets in
which Seller competes with respect to Product Operations which factors do not
substantially disproportionately affect the Product Operations), or
(b) materially impairs the ability of the Seller to consummate the transactions
contemplated by this Agreement; provided, however, that a “Seller Material
Adverse Effect” shall not include any adverse change, effect or circumstance
(i) arising out of or resulting from acts or omissions by the Seller in
compliance with the terms of this Agreement, (ii) arising out of or resulting
from acts or omissions of the Buyer, including without limitation acts or
omissions contemplated by or pursuant to this Agreement, or (iii) that is
attributable to the announcement or performance of this Agreement or the
transactions contemplated by this Agreement.

 

3.2 Authority.

 

The Seller has all requisite corporate power and authority to execute and
deliver this Agreement and the Ancillary Agreements and to consummate the
transactions contemplated and perform its obligations hereunder and thereunder.
The execution, delivery and performance by the Seller of this Agreement and the
Ancillary Agreements and the consummation by the Seller of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
corporate action on the part of the Seller and no other further authorization or
consent of the Seller or its board of directors, lenders or stockholders will be
necessary. This Agreement has been, and such Ancillary Agreements will be, duly
executed and delivered by the Seller and, assuming this Agreement and each such
Ancillary Agreement constitute the legal, valid and binding obligation of the
Buyer, this Agreement constitutes, and each such Ancillary Agreement will
constitute, a legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its respective terms.

 

3.3 Consents and Approvals; Noncontravention.

 

(a) Section 3.3(a) of Seller’s Disclosure Schedule sets forth a complete and
accurate list (the “Governmental Consents”) of all consents, waivers, approvals,
orders, permits or authorizations of, or registrations, declarations, payments
or filings with, any Governmental Authority that are required by, or with
respect to, Seller in connection with the execution and delivery of this
Agreement and the Ancillary Agreements by Seller, the consummation of the
transactions contemplated hereby and thereby or the performance of Seller’s
obligations hereunder and thereunder.

 

(b) Section 3.3 (b) of Seller’s Disclosure Schedule sets forth a complete and
accurate list (the “Third Party Consents”) of all consents, waivers, approvals,
or authorizations of, or notices to, any Person (other than a Medical Products
Regulatory Authority or Governmental Authority) that are required by or with
respect to Seller in connection with the execution and delivery of this
Agreement and the Ancillary Agreements by Seller, the consummation of the
transactions contemplated hereby and thereby or the performance of Seller’s
obligations hereunder and thereunder.

 

19



--------------------------------------------------------------------------------

(c) Except as disclosed in Section 3.3 of Seller’s Disclosure Schedule, neither
the execution and delivery by the Seller of this Agreement or the Ancillary
Agreements to which the Seller will be a party, nor the consummation by the
Seller of the transactions contemplated hereby or thereby, will:

 

(d) conflict with or violate any provision of the charter or bylaws of the
Seller;

 

(e) require on the part of the Seller any filing with, or any permit,
authorization, consent or approval of, any Medical Products Regulatory Authority
or other Governmental Authority or give any Medical Products Regulatory
Authority or other Governmental Authority the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Registration or Applicable Permit
relating to the Delatestryl® Product;

 

(f) conflict with, result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party the right to terminate or modify, result
in the creation of any Lien upon any of the Acquired Assets, or require any
notice, consent or waiver under, the Assigned Contracts or any other contract,
lease, sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money or instrument of indebtedness (i) primarily relating
to the Product Operations to which the Seller is a party or by which the Seller
is bound or (ii) to which any of the Acquired Assets are subject;

 

(g) violate any order, writ, injunction, judgment or decree specifically naming,
or applicable to, the Seller or any of its properties or assets; or

 

(h) violate any statute, rule or regulation or other Law applicable to the
Seller or any of its properties or assets.

 

3.4 Title to Acquired Assets.

 

The Seller has good and valid title and the right to sell and transfer to the
Buyer good title to all of the Acquired Assets, free and clear of all Liens
except for Liens for Taxes not yet due and payable and Liens arising solely by
actions of the Buyer. The delivery to the Buyer of the instruments of transfer
of ownership contemplated by this Agreement will vest good title to the Acquired
Assets in the Buyer, free and clear of all Liens except for Liens for Taxes not
yet due and payable and Liens arising solely by action of the Buyer.

 

3.5 Regulatory Compliance.

 

(a) Section 3.5 (a) of Seller’s Disclosure Schedule sets forth a complete and
accurate list of all Product Registrations. The Product Registrations are in
full force and effect and, except as set forth on Section 3.5 (a) of Seller’s
Disclosure Schedule, no consent of any Governmental Authority is required in
connection with the transfer of any Registrations pursuant to the transactions
contemplated hereby. The Seller has delivered to the Buyer true and correct

 

20



--------------------------------------------------------------------------------

copies of the NDA and all other Registrations, and of all of the annual reports
to the NDA submitted to the FDA, all adverse event reports and all product
complaints, in each case for all periods commencing not later than January 1,
2000, and, to the extent that Seller has such materials in its possession, has
made available to the Buyer (A) copies of material written communications
between the Seller or the third party manufacturer of the Delatestryl® Product,
on the one hand, and the FDA or any other applicable Medical Product Regulatory
Authority, on the other hand, since October 30, 1953 (the “NDA Filing Date”) and
(B) any existing written summaries of material discussions between such parties
since the NDA Filing Date, that describe matters that are material to assessing
compliance of the Seller’s operation of the Product Operations or the third
party manufacturer’s production of the Delatestryl® Product with the Act and the
CSA and their respective implementing regulations, including without limitation,
copies of (i) all warning letters, notices of adverse findings and similar
correspondence received by the Seller or such third party manufacturer from the
FDA or the DEA since the NDA Filing Date and (ii) any document concerning any
significant oral or written communication received from the FDA or the DEA by
the Seller or the third party manufacturer since the NDA Filing Date.
Section 3.5 (a) of Seller’s Disclosure Schedule sets forth a complete and
accurate list (by date) of all adverse event reports for the period commencing
immediately after the date of the 2004 Annual Report through the date of this
Agreement.

 

(b) The Seller’s operation of the Product Operations is in compliance in all
material respects with the Act, the CSA and other comparable state and local
statutes, rules and regulations applicable to the Product Operations, including,
but not limited to, FDA, DEA and comparable state and local rules and
regulations relating to clinical investigations, Good Practices, advertising and
promotion, pre- and post-marketing adverse drug experience reporting, and all
other pre- and post-marketing reporting requirements, as applicable. The Seller
knows of no material adverse effects from the use of the Delatestryl® Product
which are not disclosed in the package insert for the Delatestryl® Product which
are required to be disclosed in the package insert for the Delatestryl® Product
under the Act.

 

(c) Neither the Seller nor, to Seller’s Knowledge, any third party manufacturer
of the Delatestryl® Product, is in receipt of written notice of, or is known by
the Seller to be subject to, and the Delatestryl® Product has not been subject
to, any written, adverse inspection, finding of deficiency, finding of
non-compliance, compelled or voluntary recall, field notification, seizure,
investigation, penalty for corrective or remedial action or other compliance or
enforcement action, in each case relating to the Delatestryl® Product or to the
facilities in which such products are developed, manufactured, packaged,
collected, handled, or stored, by any applicable Medical Product Regulatory
Authority. There are no pending or, to the Seller’s Knowledge, threatened
actions, proceedings or complaints by any applicable Medical Product Regulatory
Authority related to the Seller or any third party manufacturer which would
prohibit or adversely affect the Product Operations as it is currently conducted
or would reasonably be expected to result in a Seller Material Adverse Effect.

 

(d) Neither Seller nor any officer or employee of Seller, nor to Seller’s
Knowledge, any agent of Seller has made any false or fraudulent statements on or
in, or material or fraudulent omissions from, any applications, approvals,
reports and other submissions or communications to any applicable Medical
Product Regulatory Authority or Governmental Authority or in or from any other
records and documentation prepared or maintained to comply

 

21



--------------------------------------------------------------------------------

with the requirements of any applicable Medical Product Regulatory Authority
relating to the Delatestryl® Product. Since July 1, 2000, all filings with and
submissions to any Medical Product Regulatory Authority made by Seller with
respect to the Delatestryl® Product were true, accurate and complete in all
material respects as of the date made, and to the extent required to be updated,
as so updated, remain true, accurate and complete in all material respects.

 

(e) Since January 1, 2002, the Seller has not received any written notification
(i) from the FDA alleging that any of its Delatestryl® Product is misbranded or
adulterated as defined in the Act, or (ii) from the FDA or any other applicable
Medical Product Regulatory Authority or Governmental Authority contesting the
approval of, the uses of, or the labeling or promotion of the Delatestryl®
Product or otherwise alleging any violation by Seller of any applicable Law in
connection with the Delatestryl® Product.

 

(f) The Delatestryl® Product has been approved for sale by the FDA in the United
States. The Delatestryl® Product marketed and sold by the Seller in the United
States has been manufactured, tested, marketed, distributed, labeled and sold in
compliance, in all material respects, with the specifications and standards
contained in the applicable Registrations and other FDA Approval criteria for
Delatestryl® Product, with DEA requirements, and in accordance with all other
applicable Laws.

 

(g) The Seller has completed and timely filed all annual or other reports
required by the FDA or the DEA in order to maintain the Registrations and the
Applicable Permits.

 

(h) To Seller’s Knowledge, each third party manufacturer, storage facility and
distributor of the Delatestryl® Product, are registered with the DEA to handle a
Schedule III controlled substance in accordance with the requirements of the
CSA. To Seller’s Knowledge, all such third parties that are so registered or
required to be so registered maintain complete and accurate inventories and
records of all transactions involving the Delatestryl® Product, as well as
security for the storage thereof, in compliance with CSA rules and regulations
applicable to Schedule III controlled substances.

 

3.6 Intellectual Property; Intangible Property Rights.

 

(a) Section 3.6(a) of the Seller’s Disclosure Schedule lists all patents, patent
applications, trademarks, service marks, trademark applications and trade names,
including the Trademark Rights that are owned or used by the Seller and that are
material to the Product Operations (the “Designated Intellectual Property”). The
Seller owns, or is licensed or otherwise possesses full and valid rights to use,
the Intangible Property Rights, including the Designated Intellectual Property,
and has the unrestricted right to assign, transfer and grant to the Buyer all
rights in and to the Intangible Property Rights, including the Designated
Intellectual Property as provided herein, in each case free of any rights or
claims of any Person, or any other Liens and without payment by any Party of any
royalties, license fees or other amounts to any third party. The Acquired Assets
include all of the Intangible Property Rights, including the Designated
Intellectual Property, used exclusively in the Product Operations and, to the
Seller’s Knowledge, the Intangible Property Rights, including the Designated
Intellectual Property constitutes all of the intellectual property and
proprietary rights necessary for Buyer to conduct the Product Operations
following the Closing in the same manner as Seller has conducted the Product
Operations prior to the date hereof in all material respects.

 

22



--------------------------------------------------------------------------------

(b) The Seller has the sole and exclusive right to bring actions for
infringement, misappropriation or unauthorized use of Designated Intellectual
Property. All registered trademarks included in the Trademark Rights are valid
and in force, and all trademark registration applications included in Trademark
Rights are pending and in good standing. Since January 1, 2002, any
registration, maintenance and renewal fees due in connection with the Designated
Intellectual Property have been paid in a timely manner and all documents,
certificates and other material in connection with the Designated Intellectual
Property have, for the purposes of maintaining such Designated Intellectual
Property, as applicable, been filed in a timely manner with the relevant
Governmental Authorities. No cancellation, termination, expiration or
abandonment of any of the Designated Intellectual Property (other than natural
expiration at the end of the full possible term thereof, including extensions or
renewals) is currently anticipated by Seller. No third person has asserted in
writing to the Seller or, to the Seller’s Knowledge, to any Governmental
Authority that any of the Designated Intellectual Property owned by the Seller
is invalid or unenforceable. The Seller has taken all steps reasonably necessary
to protect and preserve the confidentiality of the trade secrets and other
confidential information included in the Acquired Assets, which if not taken
would reasonably be expected to have a Seller Material Adverse Effect. Neither
the Seller nor, to the Seller’s Knowledge, anyone acting on its behalf in a
representative capacity before any patent or other governmental office in
connection with any patents or patent applications included in the Designated
Intellectual Property, has any knowledge of any material misrepresentation made
to such patent or other governmental office in connection with the procurement
of any patents included in the Designated Intellectual Property.

 

(c) The Product Operations do not conflict with, infringe upon, contribute to or
induce the infringement of, or misappropriate or violate any patent, trademark,
service mark, trade name, copyright, trade secret or other intellectual property
or proprietary right of a third party. There are no actions or proceedings
pending with respect to any of the Designated Intellectual Property nor have any
such actions or proceedings been brought since January 1, 2002. The Seller has
not received notice of a pleading or threatened claim, interference action or
other judicial or adversarial proceeding and has no reason to believe that
(i) the development, manufacture, marketing, sale, distribution, promotion and
use of the Delatestryl® Product infringes any patent, trademark, service mark,
trade name, copyright, trade secret or other proprietary right of a third party,
or (ii) the Seller has misappropriated or is misappropriating or otherwise
improperly using the trade secrets, formulae or proprietary rights of a third
party with respect to the development, manufacture, marketing, sale,
distribution, promotion or use of the Delatestryl® Product. There is no existing
or, to Seller’s Knowledge, threatened infringement, misuse, violation or
misappropriation of the Designated Intellectual Property by others. None of the
Trademark Rights is the subject of any invalidation, opposition, cancellation,
abandonment or similar proceeding, and Seller has not received any written
notice from any Person, or otherwise has knowledge, of any actual or threatened
claim or basis for such a proceeding.

 

(d) There is no pending or threatened claim by the Seller against a third party
for infringement, misuse, violation or misappropriation of the Designated
Intellectual Property.

 

23



--------------------------------------------------------------------------------

(e) The Seller has performed the obligations required to be performed by it
under the terms of any agreement pursuant to which the Seller has rights in any
Designated Intellectual Property, and neither the Seller nor, to the Seller’s
Knowledge, any third party is in default under any such agreement.

 

(f) Except as set forth in Section 3.6(f) of the Seller’s Disclosure Schedule,
the Seller has not granted to any third party a license to commercially use any
of the Designated Intellectual Property that is in effect as of the date hereof
or will be in effect after the Closing Date. Except as set forth in
Section 3.6(f) of Seller’s Disclosure Schedule, the Seller is not required to
pay any royalty or other recurring payment to any third parties in connection
with developing, making, having made, using, importing, distributing, offering
for sale or selling the Delatestryl® Product, except for (i) payments to
Governmental Authorities pursuant to requirements of general application to
Persons engaged in developing, making, having made, using, importing,
distributing, offering for sale or selling pharmaceutical products, and
(ii) administrative payments made to Governmental Authorities in the ordinary
course.

 

3.7 Contracts.

 

Section 3.7(a) of the Seller’s Disclosure Schedule sets forth a complete and
correct list of each contract, including the Assigned Contracts, that relates to
the Acquired Assets or the Product Operations to which Seller is a party or by
which Seller is bound, which (a) involves the research, development,
manufacturing, supply, exploitation, licensing, use, importation, promotion,
marketing, sale or distribution of the Delatestryl® Product (including any
contract with a sales representative, distributor, customer, broker, sales
agency, or advertising agency); (b) is with any Governmental Authority or which
may reasonably be expected to result in payments of rebates, discounts, fees or
other amounts pursuant to Section 9.5; (c) granting to any Person a right of
first refusal or option to purchase or acquire any Acquired Asset which right or
option is outstanding; and (d) each other contract that, if such contract were
to be terminated or otherwise no longer in full force and effect, would have or
would reasonably be expected to have a Seller Material Adverse Effect. The
Seller has made available or delivered to the Buyer a complete and accurate copy
of each Assigned Contract, in each case including all amendments, exhibits,
appendices and annexes thereto, existing as of the date of this Agreement. The
Assigned Contracts include all of the contracts and agreements to which the
Seller is a party that relate exclusively to the Product Operations. Except as
disclosed on Section 3.7(b) of Seller’s Disclosure Schedule, all of the Assigned
Contracts (i) are in full force and effect, (ii) are legal, valid and binding
and are enforceable in accordance with their terms against the Seller and, to
the Seller’s Knowledge, all other parties thereto, (iii) are freely assignable
to the Buyer pursuant to this Agreement without the consent of any party
thereto; and (iv) will continue to be legal, valid, binding and enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing. No condition
exists or event has occurred as a result of action or inaction by the Seller or
any other person that, with notice or lapse of time or both, would constitute a
material breach or default of, or otherwise give rise to the right to terminate,
any Assigned Contract by the Seller, or to Seller’s Knowledge, by any other
party thereto. Seller has not received notice regarding any actual, alleged,
possible or potential violation or breach of, or default under, any Assigned
Contract. Except as set forth on Section 3.7 (c) of Seller’s Disclosure
Schedule, Seller’s Purchase Order Nos. [*], [*] and [*] (the “Purchase Orders”)
shall be the only

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

24



--------------------------------------------------------------------------------

purchase orders in respect of Closing Product Inventory outstanding as of the
date hereof or the Closing Date. The Purchase Orders represent the three batches
referred to in Paragraph 3 of the Amendment to Manufacturing and Supply
Agreement dated June 30, 2005 between Seller and Sandoz and correspond to the
three batches that, in accordance with the Sandoz Amendment, are to be purchased
and shipped during 2006.

 

3.8 Product Liability; Litigation.

 

Section 3.8 of the Seller’s Disclosure Schedule lists each (a) product liability
claim (including any claim based on strict products liability, negligence, other
tort theories, breach of express or implied warranty) which has been asserted in
writing against the Seller relating to the Delatestryl® Product since January 1,
2000; (b) judgment, order, decree, stipulation or injunction of any Governmental
Authority, or any formal or informal investigation or inquiry conducted by any
Governmental Authority and any subpoena in connection therewith, since
January 1, 2000 that specifically names the Seller and relates to the Product
Operations; and (c) action, suit or proceeding by or before any Governmental
Authority to which the Seller is or has been a party since January 1, 2000 that
relates to the Product Operations. Since January 1, 2000, the Seller has
received no written notice alleging the need for any recall arising out of, and
the Seller has not been held liable for, any injury to individuals or property
as a result of the ownership, possession or use of any Delatestryl® Product
developed, manufactured, sold, leased or delivered in connection with the
Product Operations.

 

3.9 Legal Compliance.

 

The Seller is in compliance with all applicable Laws of any federal or state
government, or any Governmental Authority, relating to the Product Operations,
the Acquired Assets and the uses of the Acquired Assets, except for such
failures to comply that would not reasonably be expected to result in a Seller
Material Adverse Effect. Except as set forth in Section 3.9 of Seller’s
Disclosure Schedule, the Seller has not received written notice and is not
otherwise aware of any pending or threatened action, suit, proceeding, hearing,
investigation, arbitration, claim or demand relating to the Product Operations,
the Acquired Assets or the Assumed Liabilities.

 

3.10 Permits.

 

Section 3.10 of the Seller’s Disclosure Schedule lists all permits, licenses,
franchises, approvals, licenses, orders, certificates, variances, authorizations
or similar rights obtained from any Governmental Authority that relate
exclusively to the Delatestryl® Product, the Product Operations or the Acquired
Assets, and all applications therefore currently pending, except for those the
absence of which, individually or in the aggregate, have not had and could not
reasonably be expected to have a Seller Material Adverse Effect (collectively,
the “Applicable Permits”). Seller has delivered to the Buyer accurate and
complete copies of all of the Applicable Permits including all renewals thereof
and all amendments thereto. Each Applicable Permit is in full force and effect
and, except as would not have a Seller Material Adverse Effect, Seller is and
has at all times since January 1, 2003 been in compliance with all of the terms
and requirements of each Applicable Permit. No suspension or cancellation of any
such Applicable Permit has been threatened. Except as would not have a Seller
Material Adverse Effect, all

 

25



--------------------------------------------------------------------------------

applications required to have been filed for the renewal of the Applicable
Permits have been duly filed on a timely basis with the appropriate Governmental
Authority, and each other notice or filing required to have been given or made
with respect to such Applicable Permits has been duly given or made on a timely
basis with the appropriate Governmental Authority.

 

3.11 Brokers’ Fees.

 

The Seller has not employed or engaged, and does not have any liability or
obligation to pay any fees or commissions to, any broker, finder, investment
banker or agent with respect to the transactions contemplated by this Agreement.

 

3.12 Customers and Suppliers.

 

Section 3.12 of the Seller’s Disclosure Schedule sets forth a list of (i) the
top ten (10) customers, by revenue, of Delatestryl® Products sold in connection
with the Product Operations conducted by Seller during the period from May 1,
2004 through September 30, 2005 and the amount and percentage of revenues
accounted for by each such customer during such period; (ii) the top five
(5) suppliers, by volume of purchases, of the Product Operations during the
fiscal year ended December 31, 2004 and the ten-month period ended October 31,
2005; and (iii) each supplier that is the sole supplier of any product or
service to the Product Operations. None of such customers or suppliers has given
Seller notice terminating, canceling or threatening to terminate or cancel any
contract or relationship with Seller relating to the Product Operations as
conducted by Seller. Section 3.12 of Seller’s Disclosure Schedule sets forth
Seller’s current returns policy relating to returns of Delatestryl® Product.

 

3.13 Warranty Claims.

 

Section 3.13 of the Seller’s Disclosure Schedule sets forth Seller’s current
product warranty and the aggregate amounts incurred by the Seller in fulfilling
warranty obligations in respect of the Delatestryl® Product in each full fiscal
year since January 1, 2002, and during the ten-month period ended October 31,
2005. There are no outstanding material warranty claims. Except as set forth on
Section 3.13 of the Seller’s Disclosure Schedule, the Delatestryl® Product is
not subject to any guaranty, warranty, right of return or other indemnity other
than warranties or similar liabilities imposed by applicable Laws.

 

3.14 Taxes.

 

There are no Liens for Taxes upon the Acquired Assets except Liens relating to
current Taxes not yet due and payable and, except as set forth in Section 10.16
of this Agreement, Buyer will not become directly or indirectly liable under
this Agreement for (i) any Taxes attributable to the ownership or use of the
Acquired Assets with respect to periods prior to and including the Closing Date
or (ii) any other Taxes (regardless of whether attributable to periods prior to
and including the Closing Date) imposed upon Seller (or its Affiliates) or
attributable to the actions or activities of Seller (or its Affiliates).

 

26



--------------------------------------------------------------------------------

3.15 Specifications.

 

The specifications listed in Section 3.15 of the Seller’s Disclosure Schedule
(the “Specifications”), are the specifications that are used by the Seller to
manufacture the Delatestryl® Product as of the date hereof, and comply in all
material respects with applicable laws relating to the manufacture of the
Delatestryl® Product, and no other specifications are needed to manufacture the
Delatestryl® Product. The Specifications comply with all other applicable FDA
and DEA requirements and are as included in the NDA.

 

3.16 Clinical and Scientific Data; Good Practices.

 

(a) The Seller has made available to the Buyer copies of all available
laboratory, preclinical and all clinical data (“Scientific Data”), in the
custody and control of the Seller in connection with the Delatestryl® Product.
Seller and its employees, and to the Seller’s Knowledge its agents, third-party
clinical institutions and third-party clinical investigators, have complied in
all material respects with all FDA statutory and regulatory requirements,
including all Good Practices, applicable to the activities of Seller and its
employees, agents, clinical institutions and clinical investigators at the time
such activities were undertaken, with respect to the Scientific Data.

 

(b) Except as set forth on Section 3.16(b) of Seller’s Disclosure Schedule, the
Seller either owns or has full rights of access to and possession of all
Scientific Data in connection with the Delatestryl® Product.

 

3.17 Imports and Customs.

 

The Seller is in compliance in all material respects with applicable import and
customs statutes, rules and regulations of the United States relating to the
Delatestryl® Product.

 

3.18 Insurance.

 

Section 3.18 of the Seller’s Disclosure Schedule contains a complete and correct
list of all material policies of insurance covering the Acquired Assets,
including product liability insurance, true and complete copies of which have
been delivered or made available to the Buyer. All such policies are in full
force and effect. The Seller is not in default under any provision contained in
any such material insurance policy relating to the Product Operations that would
reasonably be expected to have a material adverse effect upon the ability of the
insured to collect insurance proceeds under such policy. No written notice of
cancellation or non-renewal with respect to such policy has been received by the
Seller.

 

3.19 Inventory.

 

Section 3.19 of Seller’s Disclosure Schedule sets forth a complete and accurate
list of the number of Delatestryl® Vials that would constitute the Closing
Product Inventory if the Closing Date was deemed to be 5:00 p.m. Eastern Time on
the day immediately preceding the date of this Agreement and the address and
quantity of such Closing Product Inventory located at each location where
Closing Product Inventory is located.All of the Closing Product Inventory and,
to the Seller’s Knowledge, the Trade Inventory, (a) is good, usable and
merchantable in the

 

27



--------------------------------------------------------------------------------

Ordinary Course of Business, and is free of any material defect or deficiency,
(b) fully conforms to the specifications for the Delatestryl® Product as set
forth in the Registrations, (c) was manufactured, packaged, labeled, held,
tested and shipped, as applicable, in accordance with the specifications for the
Delatestryl® Product as set forth in the Registrations, Good Practices, all
other applicable Laws and requirements of all applicable Governmental or Medical
Product Regulatory Authorities, and (d) is not adulterated or misbranded within
the meaning of the Act and is of suitable quality and fit for the purposes for
which it is intended. All of the Closing Product Inventory has a shelf life of
greater than twelve (12) months from the Closing Date.

 

3.20 Environmental Matters.

 

(a) In its operation of the Product Operations, Seller is in compliance with all
applicable Environmental Laws, except to the extent noncompliance has not had
and would not reasonably be expected to have a Material Adverse Effect.

 

(b) Seller is in compliance with all Applicable Permits that are required
pursuant to Environmental Laws for the current operation of the Product
Operations, except to the extent such noncompliance has not had and would not
reasonably be expected to have a Material Adverse Effect.

 

(c) Seller has not received since January 1, 2000 any written notice of any
violations or liabilities, including any investigatory, remedial or corrective
obligations, arising under Environmental Laws and relating to the operation of
the Product Operations, except for violations or liabilities that has not had
and would not reasonably be expected to have a Material Adverse Effect.

 

3.21 Financial Information.

 

Section 3.21 to the Seller’s Disclosure Schedule are the following financial
information, which were delivered to Buyer prior to the date hereof (the
“Financial Information”): statements of operations for the Product Operations
(the “Statements of Product Operations”), including [*], [*] and [*] for [*] and
[*]. The Statements of Product Operations are true and correct in all material
respects for the periods referred to therein, have been prepared from, and in
accordance with, Seller’s books and records.

 

3.22 Absence of Certain Developments.

 

Except as contemplated by this Agreement or as set forth in Section 3.22 of the
Seller’s Disclosure Schedule, between December 31, 2004 and the date of the
Agreement, (i) there has been no change in the financial condition or operating
results of the Product Operations that has had or would reasonably be expected
to have a Seller Material Adverse Effect; (ii) Seller has operated the Product
Operations in all material respects in the Ordinary Course of Business;
(iii) there has not been any damage, destruction or loss of any Acquired Asset,
other than the sale of inventory and ordinary wear and tear occurring in the
Ordinary Course of Business; (iv) there has not been any disposition or license
of any Designated Intellectual Property; and (v) there has not been any material
modification, waiver, change, amendment, release, rescission, accord and
satisfaction or termination of, or with respect to, any term, condition or
provision of any Assigned Contract, other than any satisfaction by performance
in accordance with the terms thereof in the Ordinary Course of Business.

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

28



--------------------------------------------------------------------------------

3.23 No Other Representations or Warranties.

 

Except for the representations and warranties of the Seller expressly set forth
in this Agreement or in the Ancillary Agreements, neither the Seller nor any
other Person makes any other express or implied representation or warranty on
behalf of the Seller, or otherwise in respect of the Product Operations.

 

ARTICLE IV–

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

The Buyer represents and warrants to the Seller that the statements contained in
this Article IV are true and correct as of the date hereof. For purposes of this
Agreement, the phrase, “to the Knowledge of the Buyer”, “to the Buyer’s
Knowledge”, or any phrase of similar import shall mean and be limited to the
actual knowledge of the executive officers of Buyer.

 

4.1 Organization.

 

The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and is duly qualified to conduct
business under the laws of the Commonwealth of Massachusetts. The Buyer has all
requisite corporate power and authority to carry on the business in which it is
now engaged and to own and use the properties now owned and used by it.

 

4.2 Authority.

 

The Buyer has all requisite corporate power and authority to execute and
delivery this Agreement and the Ancillary Agreements and to consummate the
transactions contemplated by and perform its obligations hereunder. The
execution, delivery and performance by the Buyer of this Agreement and the
Ancillary Agreements and the consummation by the Buyer of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
corporate action on the part of the Buyer and no other further authorization or
consent of the Buyer or its board of directors, lenders or stockholders will be
necessary. This Agreement has been, and such Ancillary Agreements will be, duly
executed and delivered by the Buyer and, assuming this Agreement and each such
Ancillary Agreement constitute the legal, valid and binding obligation of the
Seller, this Agreement constitutes, and each such Ancillary Agreement will
constitute, a legal, valid and binding obligation of the Buyer, enforceable
against the Buyer in accordance with its respective terms.

 

29



--------------------------------------------------------------------------------

4.3 Noncontravention.

 

Neither the execution and delivery by the Buyer of this Agreement or the
Ancillary Agreements to which the Buyer will be a party, nor the consummation by
the Buyer of the transactions contemplated hereby or thereby, will:

 

(a) conflict with or violate any provision of the charter or bylaws of the
Buyer;

 

(b) except with respect to the Registrations and Applicable Permits, require on
the part of the Buyer any filing with, or permit, authorization, consent or
approval of, any Medical Products Regulatory Authority or other Governmental
Authority;

 

(c) conflict with, result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party any right to terminate or modify, or
require any notice, consent or waiver under, any contract or agreement to which
the Buyer is a party or by which the Buyer is bound;

 

(d) violate any order, writ, injunction, judgment or decree specifically naming,
or the Buyer’s Knowledge applicable, the Buyer or any of its properties or
assets; or

 

(e) violate any statute, rule or regulation applicable to the Buyer or any of
its properties or assets.

 

4.4 Litigation.

 

There are no actions, suits, claims or legal, administrative or arbitratorial
proceedings pending against, or, to the Knowledge of the Buyer, threatened
against, the Buyer which would reasonably be expected to have a Buyer Material
Adverse Effect.

 

4.5 Brokers’ Fees.

 

The Buyer has not employed or engaged, an does not have any liability or
obligation to pay any fees or commissions to, any broker, finder, investment
banker or agent with respect to the transaction contemplated by this Agreement.

 

4.6 [*] Letter of Intent.

 

Simultaneously with date of this Agreement, Buyer is entering into a Letter of
Intent with [*] (the “[*] Letter of Intent), substantially in the form
previously delivered to Seller. Neither Buyer nor [*] has indicated to the other
that it does not intend to enter into a definitive agreement with such person
relating to the transactions contemplated by the [*] Letter of Intent
substantially on the terms contemplated thereby. With respect to the binding
provisions of the [*] Letter of Intent, such provisions are (i) in full force
and effect, (ii) no condition exists or event has occurred as a result of action
or inaction by Buyer or any other person that, with notice or lapse of time or
both, would constitute a material breach or default of any such provision by the
Buyer, or to Buyer’s Knowledge, by [*], and (iii) Buyer has not received notice
regarding any actual, alleged, possible or potential violation or breach of, or
default under, any such provision.

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

30



--------------------------------------------------------------------------------

4.7 No Other Representations or Warranties.

 

Except for the representations and warranties of the Buyer expressly set forth
in this Agreement or in the Ancillary Agreements, neither the Buyer nor any
other Person makes any other express or implied representation or warranty on
behalf of the Buyer.

 

ARTICLE V–

PRE-CLOSING COVENANTS

 

5.1 Closing Efforts.

 

Subject to the terms hereof, each of the Parties shall use commercially
reasonable efforts to take all actions and to do all things reasonably necessary
or advisable to consummate the transactions contemplated by this Agreement,
including using reasonable commercial efforts to: (i) obtain all Governmental
Consents and Third Party Consents, (ii) effect all registrations, filings and
notices with or to Governmental Authorities (the “Governmental Filings”), and
(iii) otherwise comply in all material respects with all applicable laws and
regulations in connection with the consummation of the transactions contemplated
by this Agreement. The Seller shall not, without the prior written consent of
the Buyer, agree to any condition for obtaining any of the Third Party Consents
that would require the expenditure of money, the commencement of any litigation
or any offer or grant of any accommodation (financial or otherwise) or that
would reasonably be expected to have a material adverse effect on the Acquired
Assets or the Product Operations. Each of the Parties shall promptly notify the
other Party in writing of any fact, condition or event known to it that would
reasonably be expected to prohibit, make unlawful or delay the consummation of
the transactions contemplated by this Agreement, including without limitation
(i) any written notice or other written communication from any third Person
alleging that a Third Party Consent is or may be required in connection with the
transactions described in this Agreement, and (ii) any material default under
any material Assigned Contract to which the Seller is party and which relates to
the Product Operations that with notice or lapse of time or both, would become a
material default.

 

5.2 Product Operations.

 

Except as expressly contemplated by this Agreement or as set forth on
Section 5.2 of the Seller’s Disclosure Schedule, during the period from the date
of this Agreement until the Closing Date, the Seller and the Buyer agree that,
prior to the Closing, unless the Buyer shall otherwise consent in writing, the
following provisions shall apply as to the Product Operations:

 

(a) the Seller shall carry on the Product Operations in the Ordinary Course of
Business;

 

(b) the Seller shall comply in all material respects with all Laws applicable to
the Product Operations, and use commercially reasonable efforts to preserve the
goodwill of suppliers, customers and others having business relations with the
Product Operations and to maintain the Product Operations;

 

(c) the Seller shall inform the Buyer in writing of any event or circumstance
that has or would reasonably be expected to have a Seller Material Adverse
Effect promptly after the Seller learns of such an event or circumstance;

 

31



--------------------------------------------------------------------------------

(d) Seller shall file with the FDA, in accordance with applicable Laws, by not
later than the day immediately preceding the Closing Date, its 2005 Annual
Report to the NDA relating to the Delatestryl® Product and, promptly following
such filing but in any event prior to the Closing, provide a copy of such
reports to Buyer.

 

(e) except as expressly described in this Agreement, or except with the Buyer’s
express written approval, the Seller will not:

 

(i) enter into any contract, agreement or arrangement (oral or written) that
requires the consent or approval of any third party to consummate the
transactions described in this Agreement or any Ancillary Agreement;

 

(ii) make any modifications to or terminate any Assigned Contract;

 

(iii) sell, lease (as lessor), transfer, license, or otherwise dispose of any
Acquired Assets, other than inventory sold in the Ordinary Course of Business;

 

(iv) mortgage or pledge any Acquired Assets or allow any Lien to be placed on
any Acquired Assets, except for Liens for Taxes not yet due and payable or being
contested in good faith and Liens arising solely by actions of the Buyer;

 

(v) to the extent it relates to the Product Operations, materially adversely
alter its customary practices with respect to collection of accounts receivable
of the Product Operations, billing practices, returns policy, or the provision
of discounts, rebates or allowances;

 

(vi) enter into any marketing, distribution, advertising or promotion contracts;
or

 

(vii) institute or settle any legal proceeding involving the Acquired Assets or
which would reasonably be expected to affect the Assumed Liabilities;

 

(viii) waive or release any material right or claim related exclusively to the
Product Operations or affecting any of the Acquired Assets or the Assumed
Liabilities;

 

(ix) make sales of Delatestryl Product to wholesalers or distributors that are
not in the Ordinary Course of Business; or

 

(x) enter into any agreement or commitment to take any action prohibited by this
Section 5.2.

 

5.3 Access.

 

(a) The Seller shall permit representatives of the Buyer to have access (at
reasonable times, on reasonable prior written notice and in a manner so as not
to interfere with the normal business operations of the Product Operations) to
the premises, properties, financial and accounting records, contracts, personnel
(including assistance of senior management of the Seller and persons who
provided diligence information to the Buyer) and other records and

 

32



--------------------------------------------------------------------------------

documents of the Seller pertaining to the Product Operations, including such
additional information relating to the Delatestryl® Product, the Product
Operations and the Acquired Assets as Buyer may from time to time reasonably
request and in connection with services to be provided under the Transition
Services Agreement. Without limiting the generality of the foregoing, Seller
shall provide, to the extent Seller has such information in its possession, the
information requested by Buyer in order to enable Buyer to comply with reporting
and other requirements of Governmental Authorities, including all data required
for calculating Medicaid AMP, PHS 340B Price, FSS Price for 2006, FSS 2006
nonFAMP, FSS Price for 2007 (uses data for the fourth quarter of 2005), rebates
and ASP, including the information listed on Schedule 5.3(a). Notwithstanding
the foregoing, the Seller shall not be obligated (i) to provide any information,
documents or access to any representative of the Buyer unless the Buyer is
responsible, pursuant to the terms of the Reciprocal Confidentiality and
Nondisclosure Agreement dated as of September 7, 2005 between the Buyer and the
Seller (the “Confidentiality Agreement”), for the use and disclosure of any
information obtained by such Person from the Seller, or such Person enters into
a confidentiality agreement with the Seller on terms that are substantially the
same as those set forth in the Confidentiality Agreement or (ii) to provide any
information, documents or access that would violate the provisions of any
applicable laws or regulations or any confidentiality agreement to which it is a
Party. Prior to the Closing, the Buyer and its representatives shall not contact
or communicate with the employees of the Seller, except with the prior written
consent of the Seller, which consent shall not be unreasonably withheld;
provided, however, in the event the circumstances set forth in clauses (i) or
(ii) above are implicated, to the extent reasonably practicable, the Seller and
the Buyer shall use commercially reasonable efforts to accommodate the Buyer’s
access and respect all such laws, regulations, confidentiality agreements and
privileges through other means (e.g., joint defense agreements, additional
confidentiality agreements, etc.).

 

(b) The Buyer and the Seller acknowledge and agree that the Confidentiality
Agreement remains in full force and effect and that information provided by the
Seller to the Buyer pursuant to this Agreement prior to the Closing shall be
treated in accordance with the Confidentiality Agreement. If this Agreement is
terminated prior to the Closing, the Confidentiality Agreement shall remain in
full force and effect in accordance with its terms. If the Closing occurs, the
Confidentiality Agreement, insofar as it applies to Buyer and covers information
relating to the Acquired Assets, shall terminate effective as of the Closing,
but shall remain in effect insofar as it applies to Seller and covers other
information disclosed thereunder.

 

5.4 Notices.

 

(a) Each Party shall promptly notify the other of any action, suit or proceeding
that is instituted or, to its knowledge, threatened against such Party to
restrain, prohibit or otherwise challenge the legality of any transaction
contemplated by this Agreement.

 

(b) The Seller will promptly notify the Buyer of (i) any lawsuit, claim,
proceeding or investigation that is, to the Seller’s Knowledge, threatened,
brought or asserted against the Seller that would have been listed in Article
III or on Seller’s Disclosure Schedule if the lawsuit, claim, proceeding or
investigation had arisen prior to the date of this Agreement; (ii) the
occurrence, or non-occurrence, of any event the occurrence, or non-occurrence,
of which would be likely to cause (x) any representation or warranty of Seller
contained in this Agreement

 

33



--------------------------------------------------------------------------------

to be untrue or inaccurate in any material respect; and (iii) any failure or
inability of Seller to materially comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder; provided,
however, that the delivery of any notice pursuant to this Section 5.4 shall not
limit or otherwise affect the remedies available hereunder to Buyer.
Notwithstanding anything in the foregoing to the contrary, if such supplemental
information provided pursuant to the immediately preceding sentence relates to
an event or circumstance occurring subsequent to the date hereof and if the
Buyer would have the right to terminate this Agreement pursuant to
Section 8.1(b) as a result of the information so disclosed and it does not
exercise such right prior to the Closing, then such supplemental information
shall constitute an amendment of the representation, warranty or statement to
which it relates for purposes of Article VII.

 

(c) The Buyer will promptly notify the Seller of (i) any lawsuit, claim,
proceeding or investigation that is, to the Buyer’s Knowledge, threatened,
brought or asserted against the Buyer that would have been listed in Article IV
if the lawsuit, claim, proceeding or investigation had arisen prior to the date
of this Agreement; (ii) the occurrence, or non-occurrence, of any event the
occurrence, or non-occurrence, of which would be likely to cause (x) any
representation or warranty of Buyer contained in this Agreement to be untrue or
inaccurate in any material respect; and (iii) any failure or inability of Buyer
to materially comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder; provided, however, that the delivery
of any notice pursuant to this Section 5.4 shall not limit or otherwise affect
the remedies available hereunder to Seller. Notwithstanding anything in the
foregoing to the contrary, if such supplemental information provided pursuant to
the immediately preceding sentence relates to an event or circumstance occurring
subsequent to the date hereof and if the Seller would have the right to
terminate this Agreement pursuant to Section 8.1(c) as a result of the
information so disclosed and it does not exercise such right prior to the
Closing, then such supplemental information shall constitute an amendment of the
representation, warranty or statement to which it relates for purposes of
Article VII.

 

5.5 Buyer Agreement with [*].

 

Buyer shall use commercially reasonable efforts to enter into a definitive
agreement with [*] as soon as possible following the date of this Agreement with
respect to the transactions contemplated by the [*] Letter of Intent
substantially on the terms contemplated thereby.

 

ARTICLE VI–

CONDITIONS PRECEDENT TO CLOSING

 

6.1 Conditions to Obligations of the Buyer.

 

The obligation of the Buyer to consummate the transactions to be consummated at
the Closing is subject to the satisfaction (or waiver by the Buyer) of the
following conditions:

 

(a) the representations and warranties of the Seller set forth in Article III
that are qualified as to materiality shall be true and correct and all other
representations and warranties of the Seller set forth in Article III shall be
true and correct in all material respects, in each case as of the Closing Date
as if made as of the Closing Date, except (i) for changes permitted by this

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

34



--------------------------------------------------------------------------------

Agreement and (ii) for those representations and warranties that address matters
only as of a particular date which representations and warranties shall be true
and correct in all material respects as of such date (other than those that are
qualified as to materiality, which shall be true and correct as of such date);

 

(b) the Seller shall have performed or complied in all material respects with
the agreements and covenants required to be performed or complied with by it
under this Agreement as of or prior to the Closing;

 

(c) (i) no action, suit or proceeding shall have been brought and no statute,
rule or regulation shall have been enacted by a Governmental Authority seeking
to prevent consummation of the transactions contemplated by this Agreement or
impose material conditions with respect thereto, in each case that shall be
pending or in effect;

 

(ii) no action, suit or proceeding brought by a third party that is not a
Governmental Authority seeking to prevent consummation of the transactions
contemplated by this Agreement that would reasonably be expected to have a
Seller Material Adverse Effect shall be pending; and

 

(iii) no judgment, order, decree, stipulation or injunction enjoining or
preventing or imposing any material conditions on the consummation of the
transactions contemplated by this Agreement shall be in effect;

 

(d) the Seller shall have delivered to the Buyer a certificate (the “Seller
Certificate”) signed by a duly authorized officer of the Seller on behalf of the
Seller to the effect that each of the conditions specified in clauses (a)
through (c) (insofar as clause (c) relates to an action, suit or proceeding
involving, or a judgment, order, decree, stipulation or injunction against the
Seller) of this Section 6.1 have been satisfied;

 

(e) the Seller shall have obtained (or caused to be obtained) and shall have
delivered to Buyer pursuant to documentation reasonably satisfactory to Buyer
and consistent with the terms of this Agreement all of the Governmental Consents
and Third Party Consents set forth in Section 3.3(a) and 3.3(b) of the Seller’s
Disclosure Schedule and effected or cause to have been effected all of the
Governmental Filings which are required on the part of the Seller to consummate
the transactions contemplated by this Agreement, including the filing with the
FDA of the NDA Transfer Letter and the Letters of Authorization;

 

(f) the Buyer shall have received such other customary certificates (such as
certificates of corporate good standing of the Seller in Delaware and New Jersey
and certificates as to the incumbency of officers and the adoption of
authorizing resolutions) as the Buyer shall reasonably request in connection
with the Closing;

 

(g) the Seller shall have delivered all certificates, instruments, contracts and
other documents to be delivered by it pursuant to Section 2.3(b) (including all
applicable Ancillary Agreements); and

 

(h) except as set forth on Schedule 6.1(h), no Seller Material Adverse Effect
shall have occurred since the date of execution of this Agreement.

 

35



--------------------------------------------------------------------------------

6.2 Conditions to Obligations of the Seller.

 

The obligation of the Seller to consummate the transactions to be consummated at
the Closing is subject to the satisfaction (or waiver by the Seller) of the
following conditions:

 

(a) the representations and warranties of the Buyer set forth in Article IV that
are qualified as to materiality shall be true and correct and all other
representations and warranties of the Buyer set forth in Article IV shall be
true and correct in all material respects, in each case as of the Closing Date
as if made as of the Closing Date, except (i) for changes permitted by this
Agreement and (ii) for those representations and warranties that address matters
only as of a particular date, which representations and warranties shall be true
and correct in all material respects as of such date (other than those that are
qualified as to materiality, which shall be true and correct as of such date);

 

(b) the Buyer shall have performed or complied in all material respects with its
agreements and covenants required to be performed or complied with by it under
this Agreement as of or prior to the Closing;

 

(c) (i) no action, suit or proceeding brought by a Governmental Authority
seeking to prevent consummation of the transactions contemplated by this
Agreement shall be pending;

 

(ii) no action, suit or proceeding brought by a third party that is not a
Governmental Authority seeking to prevent consummation of the transactions
contemplated by this Agreement that would reasonably be expected to have a Buyer
Material Adverse Effect shall be pending; and

 

(iii) no judgment, order, decree, stipulation or injunction enjoining or
preventing the consummation of the transactions contemplated by this Agreement
shall be in effect;

 

(d) the Buyer shall have delivered to the Seller a certificate (the “Buyer
Certificate”) signed by a duly authorized officer of the Buyer on behalf of the
Buyer to the effect that each of the conditions specified in clauses (a) through
(c) (insofar as clause (c) relates to an action, suit or proceeding involving,
or a judgment, order, decree, stipulation or injunction against the Buyer) of
this Section 6.2 have been satisfied;

 

(e) the Buyer shall have effected all of the Governmental Filings which are
required on the part of the Buyer to be effected prior to or as of the Closing
Date to consummate the transactions contemplated by this Agreement, except for
those Governmental Filings for which Buyer is dependent on Seller for the
performance thereof;

 

(f) the Seller shall have received such other customary certificates (such as a
certificate of corporate good standing of the Buyer in its jurisdiction of
incorporation and certificates as to the incumbency of officers and the adoption
of authorizing resolutions) as it shall reasonably request in connection with
the Closing;

 

36



--------------------------------------------------------------------------------

(g) the Buyer shall have delivered all certificates, instruments, contracts and
other documents to be delivered by it pursuant to Section 2.3(b) (including all
applicable Ancillary Agreements); and

 

(h) no Buyer Material Adverse Effect shall have occurred since the date of
execution of this Agreement.

 

ARTICLE VII–

INDEMNIFICATION

 

7.1 Indemnification by the Seller.

 

Subject to the terms and conditions of this Article VII, the Seller shall
indemnify the Buyer and its officers, directors, employees, agents,
representatives and its Affiliates (the “Buyer Indemnitees”) in respect of, and
hold the Buyer Indemnitees harmless from and against, any and all liabilities,
obligations, judgments, interest, losses, assessments, damages, fines, fees,
penalties, costs and expenses (including reasonable attorneys’ fees and expenses
of investigating and defending claims, lawsuits, complaints, actions or other
pending or threatened litigation) (collectively, “Damages”) incurred or suffered
by any of the Buyer Indemnitees arising or resulting from or attributable to:

 

(a) any inaccuracy in or breach of any representation or warranty of the Seller
contained in this Agreement, any Ancillary Agreement or the Seller Certificate;

 

(b) any failure by the Seller to perform or observe any covenant, obligation or
agreement required to be performed or observed by the Seller contained in this
Agreement or any Ancillary Agreement;

 

(c) any failure by the Seller to pay, perform or discharge, or any other Damages
arising from or relating to any Excluded Liabilities or Excluded Assets; or

 

(d) any claim by creditors against Seller arising out of or based upon the
failure of Seller to satisfy its creditors or to comply with applicable state
bulk sales or bulk transfer laws in connection with the transactions
contemplated hereby except to the extent such claim relates to a liability or
obligation expressly assumed as an Assumed Liability.

 

7.2 Indemnification by the Buyer.

 

Subject to the terms and conditions of this Article VII, the Buyer shall
indemnify the Seller and its officers, directors, employees, agents,
representatives and its Affiliates (the “Seller Indemnitees”) in respect of, and
hold the Seller Indemnitees harmless from and against, any and all Damages
incurred or suffered by any of the Seller Indemnitees resulting from or
constituting:

 

(a) any breach of any representation or warranty of the Buyer contained in this
Agreement, any Ancillary Agreement or the Buyer Certificate;

 

(b) any failure by the Buyer to perform or observe any covenant or agreement
contained in this Agreement or any Ancillary Agreement;

 

37



--------------------------------------------------------------------------------

(c) any failure by the Buyer to pay, perform or discharge any Assumed
Liabilities; or

 

(d) any actions or proceedings by a Medical Products Regulatory Authority
resulting from Buyer’s use of Seller’s NDC Number, including those relating to
any actual or alleged misbranding of mislabeling of the Closing Product
Inventory from and after the Closing Date (except actions or proceedings that
also relate to or implicate Delatestryl® Product sold prior to the Closing
Date).

 

7.3 Claims for Indemnification.

 

(a) Third Party Claims. All claims for indemnification made under this Agreement
resulting from, related to or arising out of a claim demand, action, suit, or
proceeding made or brought by a person other than a party to this Agreement (a
“Third-Party Claim”) against an Indemnified Party shall be made in accordance
with the following procedures.

 

(i) A Person entitled to indemnification under this Article VII (an “Indemnified
Party”) shall give prompt written notification to the Person from whom
indemnification is sought (the “Indemnifying Party”) of the commencement of any
Third Party Claim for which indemnification may be sought or, if earlier, upon
the receipt of any such claim or demand by a third party; provided, however,
that the failure so to notify the Indemnifying Party promptly or at all shall
not relieve the Indemnifying Party of any liability or obligation it may have to
the Indemnified Party hereunder except to the extent of actual prejudice caused
by such failure. Such notification shall include a description in reasonable
detail (to the extent known by the Indemnified Party) of the facts constituting
the basis for such Third Party Claim and the amount of the Damages claimed.
Within twenty-five (25) days after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such action, suit, proceeding or claim with
counsel reasonably satisfactory to the Indemnified Party.

 

(ii) The Party not controlling such defense may participate therein at its own
expense; provided that if the Indemnifying Party assumes control of such defense
and the Indemnified Party reasonably concludes, based on advice from counsel,
that the Indemnifying Party and the Indemnified Party have conflicting interests
with respect to such action, suit, proceeding or claim, the reasonable fees and
expenses of counsel to the Indemnified Party solely in connection therewith
shall be considered “Damages” for the purposes of this Agreement; provided,
however, that in no event shall the Indemnifying Party be responsible for the
fees and expenses of more than one counsel for all Indemnified Parties, The
Party controlling such defense shall keep the other Party advised of the status
of such action, suit, proceeding or claim and the defense thereof and shall
consider recommendations made by the other Party with respect thereto.

 

(iii) The Indemnified Party shall not agree to any settlement of any Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld or delayed. The Indemnifying Party shall not
agree to any settlement of any Third Party Claim that does not include a
complete and unconditional release of the Indemnified Party from all liability
with respect thereto or that admits to any liability on

 

38



--------------------------------------------------------------------------------

the part of, or imposes any liability, injunction or obligation on, the
Indemnified Party without the prior written consent of the Indemnified Party,
which consent shall not be unreasonably withheld or delayed.

 

(iv) In the event that in connection with a product liability Third Party Claim,
it is shown by evidence acceptable in a court of law having jurisdiction over
the subject matter and meeting the appropriate degree of proof for such Third
Party Claim that the negligence or willful misconduct of both Seller and Buyer
contributed to the Damages resulting from such Third Party Claim, Seller and
Buyer will bear financial responsibility with respect to that portion of the
Damages shown to be attributable to its respective negligence or willful
misconduct.

 

(b) Procedure for Other Claims. An Indemnified Party wishing to assert a claim
for indemnification under this Article VII which is not subject to
Section 7.3(a) shall deliver to the Indemnifying Party a written notice (a
“Claim Notice”) which contains (i) a description and the amount (the “Claimed
Amount”) of any Damages incurred by the Indemnified Party, (ii) a statement that
the Indemnified Party is entitled to indemnification under this Article VII and
a reasonable explanation of the basis therefor, and (iii) a demand for payment
in the amount of such Damages. Within thirty (30) days after delivery of a Claim
Notice, the Indemnifying Party shall deliver to the Indemnified Party a written
response in which the Indemnifying Party shall: (I) agree that the Indemnified
Party is entitled to receive all of the Claimed Amount (in which case such
response shall be accompanied by a payment by the Indemnifying Party to the
Indemnified Party of the Claimed Amount, by check or by wire transfer),
(II) agree that the Indemnified Party is entitled to receive part, but not all,
of the Claimed Amount (the “Agreed Amount”) (in which case such response shall
be accompanied by a payment by the Indemnifying Party to the Indemnified Party
of the Agreed Amount, by check or by wire transfer ), or (III) contest that the
Indemnified Party is entitled to receive any of the Claimed Amount. If the
Indemnifying Party in such response contests the payment of all or part of the
Claimed Amount, the Indemnifying Party and the Indemnified Party shall use good
faith efforts to resolve such dispute. If such dispute is not resolved within
sixty (60) days following the delivery by the Indemnifying Party of such
response, the Indemnifying Party and the Indemnified Party shall each have the
right to submit such dispute to arbitration in accordance with the provisions of
Section 10.17.

 

7.4 Survival.

 

(a) The representations and warranties of the Seller and the Buyer set forth in
this Agreement, the Seller Certificate and the Buyer Certificate shall survive
the Closing and the consummation of the transactions contemplated hereby and
continue until the date twelve (12) months after the Closing Date, at which time
they shall (except as set forth in Section 7.4 (b)) expire provided, however,
the representations and warranties of the Seller contained in Section 3.14 shall
survive until the end of the applicable statute of limitations and the
representations and warranties of the Seller contained in Sections 3.1, 3.2 and
3.4, and of the Buyer contained in Sections 4.1 and 4.2 shall survive the
Closing and the consummation of the transactions contemplated hereby without
limitation. All covenants, agreements and undertakings of the Parties
contemplating performance after the Closing Date shall survive the Closing Date
in accordance with their terms, subject to the expiration of the applicable
statute of limitations for any claim relating thereto.

 

39



--------------------------------------------------------------------------------

(b) If an indemnification claim under Section 7.1(a) or Section 7.2(a) is
properly asserted in writing pursuant to Section 7.3 prior to the expiration as
provided in Section 7.4(a) of the representation or warranty that is the basis
for such claim, then such representation or warranty shall survive until, but
only for the purpose of, the resolution of such claim.

 

7.5 Limitations.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, the
following limitations shall apply to indemnification claims under this Agreement
(with the exception of claims based upon fraud):

 

(i) no individual claim (or series of related claims) for indemnification under
Section 7.1(a) or Section 7.2(a) shall be valid and assertable unless it is (or
they are) for an amount in excess of [*];

 

(ii) the Seller shall be liable with respect to claims under Section 7.1(a) only
if the aggregate Damages related to such claims, when considered together,
exceeds [*] in which case the Seller shall be liable for all such Damages, and
not only those Damages in excess of such amount; and

 

(iii) the aggregate liability of the Seller for all Damages under Section 7.1(a)
shall not exceed [*], except with respect to an inaccuracy in any of the
representations or warranties set forth in Section 3.1, 3.2, 3.4, and 3.14,
which shall not be subject to such limitation.

 

(b) In no event shall any Indemnifying Party be responsible or liable for any
Damages or other amounts under this Article VII that are consequential, in the
nature of lost profits, diminution in the value of property, special or punitive
or otherwise not actual damages (except to the extent same are owing pursuant to
a third party claim). Each Party shall (and shall cause its Affiliates to) use
reasonable commercial efforts to pursue all legal rights and remedies available
in order to minimize the Damages for which indemnification is provided to it
under this Article VII.

 

(c) The amount of Damages recoverable by an Indemnified Party under this Article
VII with respect to an indemnity claim shall be reduced by (i) the amount of any
payment received by such Indemnified Party (or an Affiliate thereof), with
respect to the Damages to which such indemnity claim relates, from an insurance
carrier, and (ii) the amount of any Tax benefit realized by such Indemnified
Party (or an Affiliate thereof) which is attributable to the Damages to which
such indemnity claim relates. An Indemnified Party shall use reasonable
commercial efforts to pursue, and to cause its Affiliates to pursue, all Tax
benefits to which it may be entitled in connection with any Damages it incurs,
and the Parties shall cooperate with each other in pursuing insurance claims
with respect to any Damages or any indemnification obligations with respect to
Damages. If an Indemnified Party (or an Affiliate) receives any insurance
payment in connection with any claim for Damages for which it has already
received an indemnification payment from the Indemnifying Party, it shall pay to
the Indemnifying Party,

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

40



--------------------------------------------------------------------------------

within 30 days of receiving such insurance payment, an amount equal to the
excess of (A) the amount previously received by the Indemnified Party under this
Article VII with respect to such claim plus the amount of the insurance payments
received, over (B) the amount of Damages with respect to such claim which the
Indemnified Party has become entitled to receive under this Article VII.

 

(d) Except with respect to claims for fraud or for equitable relief, including
specific performance, made with respect to breaches of any covenant or agreement
contained in this Agreement or the Ancillary Agreements, the rights of the
Indemnified Parties under this Article VII shall be the sole and exclusive
remedies of the Indemnified Parties and their respective Affiliates with respect
to claims covered by Section 7.1 or Section 7.2 or otherwise relating to the
transactions that are the subject of this Agreement. Without limiting the
generality of the foregoing, except with respect to claims based on fraud, in no
event shall any Party, its successors or permitted assigns be entitled to claim
or seek rescission of the transactions consummated by this Agreement.

 

7.6 Treatment of Indemnification Payments. All indemnification payments made
under this Agreement shall be treated by the Parties as an adjustment to the
Purchase Price to the maximum extent allowable under applicable law.

 

ARTICLE VIII–

TERMINATION

 

8.1 Termination of Agreement.

 

The Parties may terminate this Agreement prior to the Closing as provided below:

 

(a) the Parties may terminate this Agreement by mutual written consent;

 

(b) the Buyer may terminate this Agreement by giving written notice to the
Seller in the event the Seller is in breach of any representation, warranty,
covenant or agreement contained in this Agreement and such breach (i) would
cause any of the conditions set forth in Section 6.1(a) or Section 6.1(b) not to
be satisfied and (ii) is not cured by the earlier of January 9, 2006 or ten
(10) days following delivery by the Buyer to the Seller of written notice of
such breach, unless such breach is not capable of cure within such period, in
which event the Buyer may terminate this Agreement immediately;

 

(c) the Seller may terminate this Agreement by giving written notice to the
Buyer in the event the Buyer is in breach of any representation, warranty,
covenant or agreement contained in this Agreement and such breach (i) would
cause any of the conditions set forth in Section 6.2(a) or Section 6.2(b) not to
be satisfied and (ii) is not cured by the earlier of January 9, 2006 or ten
(10)days following delivery by the Seller to the Buyer of written notice of such
breach, unless such breach is not capable of cure within such period, in which
event the Seller may terminate this Agreement immediately;

 

(d) the Buyer may terminate this Agreement by giving written notice to the
Seller if the Closing shall not have occurred on or before January 9, 2006 by
reason of the failure of any condition precedent under Section 6.1 (unless the
failure results from a breach by the Buyer of any representation, warranty,
covenant or agreement contained in this Agreement); and

 

41



--------------------------------------------------------------------------------

(e) the Seller may terminate this Agreement by giving written notice to the
Buyer if the Closing shall not have occurred on or before January 9, 2006 by
reason of the failure of any condition precedent under Section 6.2 (unless the
failure results from a breach by the Seller of any representation, warranty,
covenant or agreement contained in this Agreement).

 

8.2 Effect of Termination.

 

If any Party terminates this Agreement pursuant to Section 8.1, all obligations
of the Parties hereunder shall terminate without any liability of any Party to
the other Party (except if such termination resulted from the (a) willful
failure of either Party to fulfill a condition to the performance of the
obligations of the other Party, (b) failure to perform a covenant of this
Agreement or (c) breach by either Party of any representation or warranty or
agreement contained herein ) except for the provisions of Section 9.1(d)
relating to confidentiality, Section 10.1 relating to press releases and
announcements and Section 10.8 relating to expenses shall survive such
termination.

 

ARTICLE IX–

ADDITIONAL COVENANTS

 

9.1 Access to Information; Record Retention; Cooperation.

 

(a) Access to Information. Subject to compliance with contractual obligations
and applicable laws, during the five (5)-year period following the Closing,
after not less than five (5) days prior written notice, each Party shall afford
to the other Party and to such Party’s authorized accountants, counsel, bank
auditors and other designated representatives during normal business hours in a
manner so as to not unreasonably interfere with the conduct of business
(i) reasonable access and duplicating rights to all non-privileged records,
books, contracts, instruments, documents, correspondence, computer data and
other data and information (collectively, “Information”) within the possession
or control of such Party to the extent such access may reasonably be required by
the Party seeking access solely in connection with matters relating to or
affected by the Product Operations, as to the Seller, for periods prior to the
Closing Date, and as to the Buyer, for periods on and after the Closing Date and
(ii) reasonable access to the personnel of such Party. Requests may be made
under this Section 9.1(a) for financial reporting and accounting matters,
preparing financial statements, preparing and filing of any Tax Returns,
prosecuting any claims for refund, defending any Tax claims or assessment,
preparing securities law or securities exchange filings, prosecuting, defending
or settling any litigation or insurance claim, performing obligations under this
Agreement and the Ancillary Agreements, and all other proper business purposes.

 

(b) Retention of Records. Except as may otherwise be required by law or agreed
to in writing by the Parties, each Party shall use reasonable commercial efforts
to preserve, until five (5) years after the Closing Date, all Information in its
possession or control pertaining to the Product Operations after January 1,
2002.

 

42



--------------------------------------------------------------------------------

(c) Confidentiality.

 

(i) From and after the Closing, each Party shall hold, and shall cause its
respective Affiliates, auditors, attorneys, financial advisors, bankers and
other consultants and advisors, to hold, in strict confidence all Information
concerning the other Party furnished to it by the other Party or such other
Party’s representatives pursuant to this Agreement, the Transition Services
Agreement, or the Confidentiality Agreement except to the extent that such
Information:

 

  (A) is or becomes generally available to the public other than as a result of
any breach of the obligations provided for by this Section 9.1(c);

 

  (B) such Party can demonstrate that such Information was within the possession
of the receiving Party prior to it initially being furnished to the receiving
Party by or on behalf of the disclosing Party; or

 

  (C) is or becomes available on a non-confidential basis to the receiving Party
from a source other than the disclosing Party, provided that the source of such
Information did not breach any obligation of confidentiality to the disclosing
Party.

 

(ii) Each Party shall not release or disclose such Information to any other
Person, except its auditors, attorneys, financial advisors, bankers and other
consultants and advisors, unless compelled to disclose such Information by
judicial or administrative process or by applicable Laws or so as not to violate
the rules of any stock exchange, law, order, or regulation of a Governmental
Authority; provided, however, that in the case of disclosure compelled by
judicial or administrative process, the receiving Party shall (to the extent
permitted by applicable law) notify the disclosing Party promptly of the request
and the documents requested thereby so that the disclosing Party may seek an
appropriate protective order or other appropriate remedy; and provided further
that the receiving party shall use reasonable efforts to avoid and/or minimize
such disclosure.

 

9.2 Use of Name and Seller’s NDC Number for Inventory Transition Period.

 

(a) Buyer shall be entitled to continue to use the Corporate Names (as defined
below) and Seller’s NDC Number for the Delatestryl® Product on the existing
labeling and packaging for the Closing Product Inventory until the Closing
Product Inventory is exhausted (the “Inventory Transition Period”) and Buyer
shall not be required to sticker any such Closing Product Inventory. “Corporate
Names” means the trademark and service mark “Savient”, the corporate logos and
trade names of Seller, including the word “Savient” together with any variations
and derivatives thereof and any other logos, symbols or trademarks, trade names
or service marks of Seller, excluding the Trademark Rights. Buyer shall, in
connection with any use of the Corporate Names and Seller’s NDC Number pursuant
to this Section 9.2(a), provide a written notice contemporaneously with each
shipment from [*] of the Closing Product Inventory, substantially to the
following effect: “Any Delatestryl products sold on or after [closing date],
regardless of labeling, are being sold and distributed by or on behalf of
Indevus Pharmaceuticals, Inc. For product questions, concerns or complaints,
please contact Indevus at [insert phone number, address and email address.”

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

43



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions herein, Seller hereby grants a
non-exclusive, non-transferable license to the Buyer and its Affiliates to use
the Corporate Names on the labeling and packaging of the Closing Product
Inventory and on Delatestryl® Vials themselves, in each case to the extent
specified herein. The royalty-free licenses to use the Corporate Names set forth
in this Section 9.2 shall not prohibit the Seller or any of its Affiliates from
using the Corporate Names (or any similar name or logo) during the term of the
respective license or thereafter in any manner. Except as set forth herein,
Seller shall retain all right, title and interest in and to the Corporate Names.
All use of the Corporate Names by Buyer shall be for the benefit of Seller.
Buyer expressly acknowledges that Seller owns the Corporate Names, and agrees
that it will not attack, dispute or contest the validity of or ownership of the
Corporate Names, or any registrations issued or issuing with respect thereto.
During the Inventory Transition Period, Seller shall have the right to monitor
the quality of any Delatestryl® Products distributed by Buyer that bear the
Corporate Names to ensure that such products meet the quality standards
established by Seller for such products, taking into account the nature of the
Delatestryl® Product and the quality of their manufacture and distribution and
applicable Laws, provided, however, that Seller agrees that (i) unexpired
Delatestryl® Vials constituting the Closing Product Inventory that have not been
altered or damaged following the Closing and (ii) Delatestryl® Vials sold by
Buyer that otherwise meet the Seller’s quality standards, shall each be deemed
to meet the Seller’s quality standards. In the event it is determined that
Delatestryl® Products bearing the Corporate Names fail to satisfy such quality
standards and such failure is not remedied within thirty (30) days of notice
thereof from Seller, Seller shall have the right to terminate Buyer’s right to
use the Corporate Names by providing written notice to such effect to Buyer.
Immediately after the Closing, Seller shall cease and desist from using any
trademark, service mark or trade name comprising in part the Acquired Assets,
whether or not registered, or any trademark, service mark or trade name similar
or related thereto, including the Trademark Rights.

 

(c) Notwithstanding the provisions of Section 9.2(a) and (b),

 

(i) for a period of one hundred fifty (150) days after the Closing Date, the
Buyer may utilize Seller’s sales promotional aids, literature and other printed
material of the Product Operations, provided such material clearly and
prominently displays the following statement or a statement of similar import,
the form of which shall be approved by the Seller, which approval shall not be
unreasonably withheld or delayed: “Delatestryl®, formerly a product of Savient
Pharmaceuticals, Inc. Please contact Indevus Pharmaceuticals, Inc., for product
questions, concerns or complaints, at [insert phone number, address and email
address].” Promptly following the Closing Date, the Buyer will implement a plan
to eliminate the use of all such material within such one hundred fifty
(150) day period; and

 

(ii) the Buyer may disclose to its customers and potential customers that it is
conducting the Product Operations as a successor to the Seller’s rights and
assets relating thereto from and after the Closing Date.

 

44



--------------------------------------------------------------------------------

(d) Seller shall maintain its Delatestryl® Product listing(s), including the
applicability of Seller’s NDC Number, and establishment registration(s) with the
FDA, or other applicable Medical Product Regulatory Authorities, as required for
manufacture and distribution of the Delatestryl® Product until such time as
Seller-labeled Delatestryl® Product can reasonably be expected to no longer be
available in the market place and in any event until the latest expiry of lots
of Delatestryl® Product included in the Closing Product Inventory. Seller shall
maintain and make available to the FDA and/or DEA in the event of any inspection
relating to the manufacturing of the Delatestryl® Product all records as
required by applicable Laws relating to the periods prior to the Closing, and
for such other time periods as may be required by applicable Laws.

 

9.3 Collection of Accounts Receivable.

 

The Buyer agrees that it shall forward promptly to the Seller any monies, checks
or instruments received by the Buyer after the Closing with respect to any
accounts receivable included as an Excluded Asset pursuant to this Agreement.

 

9.4 Restrictive Covenants.

 

(a) Seller will not, and will cause its controlled Affiliates not to, directly
or indirectly, distribute, manufacture, market or sell (or cause to manufacture
on its own behalf or on behalf of any other Person by any manufacturer, or cause
to be distributed, marketed or sold on its own behalf or on behalf of any other
Person through any distributor or chain of distribution) any Competing Product
for a period of five (5) years following the Closing Date.

 

(b) Until the second anniversary of the Closing Date, neither Party will solicit
or hire employees of the other Party without the other Party’s prior written
consent. Notwithstanding the foregoing, neither Party is prevented from
employing, or attempting to employ, any employee of the other Party who
approaches such party on an unsolicited basis concerning employment or who
responds to a solicitation or advertisement for employment that is made to the
general public.

 

(c) Seller, on behalf of itself and its controlled Affiliates, acknowledges that
in view of the nature of the Product Operations and the objectives of the
Parties in entering into the Agreement, the restrictions contained in this
Section 9.4 are reasonable and necessary to protect the legitimate business
interests of the Buyer after the Closing, and that any breach or threatened
breach of the provisions of this Section 9.4 will cause irreparable injury to
Buyer for which an adequate monetary remedy does not exist. Accordingly, in the
event of any such breach or threatened breach of this Section 9.4, Buyer shall
be entitled, in addition to the exercise of other remedies, to seek and obtain
injunctive relief, without the necessity of posting a bond, restraining Seller
or such Affiliate from committing such breach or threatened breach.

 

9.5 Rebate Charges; Wholesaler Charges.

 

(a) The Buyer shall promptly forward to the Seller any invoice or other
communication that it receives that covers or relates to any Rebate Charges or
Wholesaler Charges with respect to Delatestryl® Product sold prior to the
Closing. For purposes of this Section 9.5, (i) with respect to Wholesaler
Charges, all Delatestryl® Product indicating Seller’s

 

45



--------------------------------------------------------------------------------

NDC Number and bearing a lot number that is associated with a wholesaler’s
invoice dated prior to the Closing Date shall be deemed sold prior to the
Closing; and (ii) with respect to Rebate Charges, in the event it is not readily
determinable from any invoice of a Rebate Party that indicates (A) Seller’s NDC
Number and (B) prescriptions for Delatestryl® Product written or dispensed
during the Quarter in which the Closing occurred or any subsequent Quarter, when
the Delatestryl® Product was sold, then Delatestryl® Product deemed sold prior
to the Closing, and the percentage of the Rebate Charges invoiced with respect
to any such Quarter for which Seller shall be financially responsible and
liable, shall be:

 

(i) if for the Quarter in which the Closing occurred, the sum of the number of
days in the Quarter prior to the Closing plus the number of Trade Inventory Days
as of the Closing Date exceeds the total number of days in the Quarter, [*] of
such Rebate Charges;

 

(ii) if for the Quarter in which the Closing occurred, the sum of the number of
days in the Quarter prior to the Closing plus the number of Trade Inventory Days
as of the Closing Date is less than the number of days in the Quarter, the
product obtained by multiplying (A) the total Rebate Charges for such Quarter by
(B) the quotient obtained by dividing the sum of the number of days in the
Quarter prior to the Closing Date plus the number of Trade Inventory Days as of
the Closing Date, by the total number of days in the Quarter; and

 

(iii) if for the Quarter in which the Closing occurred, the sum of the number of
days in the Quarter prior to the Closing plus the number of Trade Inventory Days
as of the Closing Date is greater than the number of days in the Quarter, then
for the next Quarter, the product obtained by multiplying (A) the total Rebate
Charges for such Quarter by (B) the quotient obtained by dividing the remaining
number of Trade Inventory Days as of the Closing Date that were not included in
the calculations for the Quarter in which the Closing occurred, by the total
number of days in the Quarter.

 

The Parties shall cooperate with each other and provide to the other Party such
information as may be reasonably requested by either Party to evaluate,
calculate and determine claims made for Rebate Charges and Wholesaler Charges
accordance with the terms of this Section 9.5 and for compliance with GAAP.
Subject to the terms of this Section 9.5, Seller shall be financially
responsible and liable for all Rebate Charges and Wholesaler Charges for
Delatestryl® Product sold prior to the Closing and the amount of any such
Wholesaler Charges shall not exceed the historical wholesaler acquisition cost
at the time of original purchase (“WAC”) for the Delatestryl Product relating to
such Wholesaler Charges. Seller shall pay directly the Rebate Charges for which
the Seller is financially liable and responsible pursuant to this Section 9.5,
and Buyer shall initially pay, on Seller’s behalf, any Wholesaler Charges for
which the Seller is financially liable and responsible pursuant to this
Section 9.5, in each case in accordance with the terms of the terms of the
agreements or other instruments pursuant to which such Rebate Charges or
Wholesaler Charges were granted. Any payments or charges paid or incurred by
Buyer for any Rebate Charges or Wholesaler Charges for which the Seller is
financially liable and responsible pursuant to this Section 9.5 shall be
credited against amounts otherwise payable to Seller under Sections 2.2(a)(iii)
or (iv) or Section 2.4.

 

(b) From and after the Closing Date, Buyer shall not grant any retroactive price
reductions with respect to Delatestryl® Product sold prior to the Closing Date.

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

46



--------------------------------------------------------------------------------

9.6 Returns of Delatestryl® Product.

 

(a) Except in the case of product recalls or returns for damaged or dated
products, and except where required in order to comply with applicable Law or as
a result of a serious adverse event involving the Delatestryl® Product (as may
be reasonably determined by Buyer), the Buyer shall not take any action or omit
to take any action with the intention of causing, inducing or otherwise
encouraging former customers and wholesalers of the Seller to return
Delatestryl® Product that were originally sold by the Seller.

 

(b) Seller will be financially responsible for all returns of Delatestryl®
Product sold prior to the Closing, including reasonable direct third-party costs
associated with the processing of any claims related thereto. Subject to this
Section 9.6, the Buyer shall be financially responsible for all returns of
Delatestryl® Product sold after the Closing. For purposes of this Section 9.6
(i) all returns of Delatestryl® Product indicating Seller’s NDC Number and
bearing a lot number that is associated with a wholesaler’s invoice dated prior
to the Closing Date or that otherwise can be identified as having been sold by
Seller, shall be deemed sold prior to the Closing; and (ii) all returns of
Delatestryl® Product either (A) indicating Buyer’s NDC Number or (B) indicating
Seller’s NDC Number and bearing a lot number that is associated with a
wholesaler’s invoice dated after the Closing Date or that otherwise can be
identified as having been sold by Buyer, shall be deemed sold after the Closing.

 

(c) Seller and Buyer will use reasonable efforts to request that customers
direct all Delatestryl® Product returns to [*]. All returned Delatestryl®
Products received by the Buyer or Seller after the Closing Date will be
destroyed by such party at its respective returns handling facility. After such
destruction, each party will forward to the other party any necessary
accompanying documentation to determine the appropriate credit.

 

(d) Buyer shall initially make on Seller’s behalf all payments for returns of
Delatestryl® Product for which the Seller is financially responsible pursuant
this Section 9.6 in accordance with the Seller’s returned goods policy in effect
as of the Closing Date. The amount of such payments made by Buyer made pursuant
to the immediately preceding sentence, as well as any direct, third-party
expenses or other charges or credits incurred by Buyer pursuant to this
Section 9.6 will be credited against amounts otherwise payable to Seller under
Sections 2.2(a) (iii) or (iv), Section 2.4 or Section 2.5. The dollar value of
returned Delatestryl® Product paid or credited for by the Buyer pursuant to this
Section 9.6 shall be determined in accordance with the Seller’s returned goods
policy in effect as of the Closing Date and with respect to Wholesaler Charges,
the amount of any such Wholesaler Charges shall not exceed the WAC at the time
of original purchase for the Delatestryl Product relating to such Wholesaler
Charges.

 

9.7 Complaints; Recalls.

 

Buyer and Seller shall each inform the other Party in accordance with this
Section 9.7 of Delatestryl® Product complaints, including product returns, that
relate to Delatestryl® Product for which the other Party bears financial or
regulatory responsibility. Buyer shall notify Seller within three Business Days
of becoming aware of a complaint involving Delatestryl® Product sold or deemed
to have been sold by Seller pursuant to Section 9.6(b) of this Agreement. Seller
shall notify Buyer within three Business Days of becoming aware of a complaint
involving

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

47



--------------------------------------------------------------------------------

Delatestryl® Product sold or deemed to have been sold by Buyer pursuant to
Section 9.6(b) of this Agreement. All communications relating to the performance
or condition of the Delatestryl® Product, and all communications relating to
adverse experiences in association with, but not necessarily due to, the
Delatestryl® Product that are received by any means at Seller shall be forwarded
to Buyer until Seller-labeled Delatestryl® Product can reasonably be expected to
no longer be available in the market place and in any event until expiry of last
known lot included in the Closing Product Inventory. Each Party shall timely
cooperate, as requested by the other, in investigating complaints and completing
complaint investigations, including providing information applicable to each
complaint. In the event of any recall of or field notification with respect to
the Delatestryl® Product following the Closing, Seller shall make available such
records and other information, and provide such efforts as are necessary and
appropriate in connection with such recall as required by applicable Laws and in
accordance with any agreements reached between Buyer and the FDA, in connection
with any recall of the Delatestryl® Product.

 

9.8 Insurance.

 

Seller shall maintain for at least five (5) years from the Closing Date general
commercial liability and product liability insurance policies covering the
Delatestryl® Product with insurance companies rated not less than “A-” by A.M.
Best Company, Inc. with primary coverage of at least [*] and excess coverage of
at least [*] subject to such exclusions and deductibles that are comparable to
those contained in the policies listed in Section 3.18 of the Seller’s
Disclosure Schedule.

 

9.9 Enforcement of Seller’s Rights under Assigned Contracts.

 

To the extent that Seller, after exercising commercially reasonable efforts to
do so, is not able to effectively enforce its rights under any Assigned Contract
for the period from and after the Closing, Buyer shall use reasonable efforts to
do so on Seller’s behalf, provided that in connection therewith, Buyer shall not
be required to incur any third-party costs or expenses (unless Seller advances
to Buyer the amounts of any such costs), or otherwise assume any of Seller’s
obligations or liabilities thereunder.

 

ARTICLE X–

MISCELLANEOUS

 

10.1 Press Releases and Announcements.

 

Neither Party shall issue any press release or public announcement relating to
the subject matter of this Agreement without the prior written approval of the
other Party; provided, however, that either Party may make any public disclosure
it believes in good faith is required by applicable law, regulation or
securities exchange or stock market rule (in which case the disclosing Party
shall use reasonable efforts to advise the other Party and provide it with a
copy of the proposed disclosure prior to making the disclosure for the first
time that specific information is to be disclosed, but shall not be required to
do so for any subsequent disclosure of substantially similar information that
has previously been disclosed).

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

48



--------------------------------------------------------------------------------

10.2 No Third Party Beneficiaries.

 

This Agreement shall not confer any rights or remedies upon any Person other
than the Parties and their respective successors and permitted assigns and, to
the extent specified herein, their respective Affiliates.

 

10.3 Entire Agreement.

 

This Agreement (including the documents referred to and incorporated by
reference herein), the Ancillary Agreements and the Confidentiality Agreement
constitute the entire agreement between the Buyer and the Seller with respect to
the subject matter hereof and supersede any prior agreements or understandings
between the Buyer and the Seller and any representations or statements made by
or on behalf of the Seller or any of its respective Affiliates to the Buyer,
whether written or oral, with respect to the subject matter hereof, other than
the Confidentiality Agreement.

 

10.4 Succession and Assignment.

 

This Agreement shall be binding upon and inure to the benefit of the Parties
named herein and their respective successors and permitted assigns. Neither
Party may assign any of its rights or delegate any of its performance
obligations hereunder without the prior written approval of the other Party,
provided, however, that either Party shall have the right to assign this
Agreement or any of its rights or delegate any of its obligations hereunder
without such approval (a) after thirty (30) days following the expiration of the
Deferred Payment Period; or (b) at any time in connection with any assignment by
either party to any Affiliate of such party or to any Person to whom all or
substantially all of such party’s assets are transferred or in connection with a
merger, sale of all of such party’s stock, consolidation or other similar
corporate transaction or change of control of such party, provided that such
Person assumes this Agreement in writing and agrees to be bound by and to comply
with the terms and conditions hereof. Any purported assignment of rights or
delegation of performance obligations in violation of this Section 10.4 is void.

 

10.5 Notices.

 

All notices, requests, demands, claims and other communications hereunder shall
be in writing. Any notice, request, demand, claim or other communication
hereunder shall be deemed duly delivered four (4) Business Days after it is sent
by registered or certified mail, return receipt requested, postage prepaid, or
one (1) Business Day after it is sent for next Business Day delivery via a
reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

 

49



--------------------------------------------------------------------------------

If to the Buyer:    Copy to: Indevus Pharmaceuticals, Inc.    Dreier LLP 33
Hayden Avenue    499 Park Avenue Lexington, MA 02421    New York, NY 10022
Attention: Glenn L. Cooper, M.D.,    Attention: Jill M. Cohen, Esq.
    President and Chief Executive Officer    Fax Number: [*] Fax Number: [*]   
  If to the Seller:    Copy to: Savient Pharmaceuticals, Inc.    Wilmer Cutler
Pickering Hale and Dorr LLP One Tower Center, 14th Floor    399 Park Avenue East
Brunswick, NJ 08816    New York, NY 10022 Telecopy: [*]    Telecopy: [*]

Attention: Philip K. Yachmetz, Senior

    Vice President - Corporate Strategy & General Counsel

   Attention: Stuart R. Nayman, Esq.

 

Any Party may give any notice, request, demand, claim, or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail, or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Party notice in the manner herein set forth.

 

10.6 Amendments and Waivers.

 

The Parties may mutually amend or waive any provision of this Agreement at any
time. No amendment or waiver of any provision of this Agreement shall be valid
unless the same shall be in writing and signed, in the case of an amendment, by
the Parties, or in the case of a waiver, by the Party against whom the waiver is
to be effective.. No waiver by any Party of any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.

 

10.7 Severability.

 

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Parties agree that the

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

 

50



--------------------------------------------------------------------------------

body making the determination of invalidity or unenforceability shall have the
power to reduce the scope, duration or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified.

 

10.8 Expenses.

 

Except as otherwise specifically provided to the contrary in this Agreement,
each of the Parties shall bear its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

 

10.9 Specific Performance.

 

Each Party acknowledges and agrees that the other Party would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each Party agrees that the other Party may be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any state or federal court sitting
in the State of New York in accordance with Section 10.11.

 

10.10 Governing Law.

 

This Agreement and any disputes hereunder shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdiction other than those of the State of New York.

 

10.11 Submission to Jurisdiction.

 

Each Party consents and (a) submits to the exclusive jurisdiction of any state
or federal court sitting in the State of New York, with respect to actions or
proceedings arising out of or relating to this Agreement in which a Party seeks
an injunction or any other equitable remedy and with respect to disputes
specifically excluded from the provisions of Section 10.17, (b) submits to the
exclusive jurisdiction of any state or federal court sitting in the State of New
York in any action or proceeding for the enforcement of any arbitration decision
pursuant to Section 10.17, with respect to all actions and proceedings arising
out of or relating to this Agreement other than those described by clause
(a) above, (c) agrees that all claims in respect of such action or proceeding
may be heard and determined only in any such court, (d) waives any claim of
inconvenient forum or other challenge to venue in such court, and (e) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court. Each Party may make service on the other Party, and each
Party agrees to accept service, of any summons, complaint or other initial
pleading made in the manner provided for the giving of notices in Section 10.5.
Nothing in this Section 10.11, however, shall affect the right of any Party to
serve such summons, complaint or initial pleading in any other manner permitted
by law.

 

51



--------------------------------------------------------------------------------

10.12 Construction.

 

(a) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 

(b) Any reference to any federal, state, local, or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

 

(c) The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(d) Any reference herein to an Article, section or clause shall be deemed to
refer to an Article, section or clause of this Agreement, unless the context
clearly indicates otherwise.

 

(e) All references to “$,” “Dollars” or “US$” refer to currency of the United
States of America.

 

(f) Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”

 

10.13 Waiver of Jury Trial.

 

To the extent permitted by applicable law, each Party hereby irrevocably waives
all rights to trial by jury in any action, proceeding or counterclaim (whether
based on contract, tort or otherwise) arising out of or relating to this
Agreement or the transactions contemplated hereby or the actions of any Party in
the negotiation, administration, performance and enforcement of this Agreement.

 

10.14 Exhibits and Schedules.

 

The Exhibits and Schedules (including the Seller’s Disclosure Schedule)
identified in this Agreement are incorporated herein by reference and made a
part hereof.

 

10.15 Counterparts and Facsimile Signature.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument. This Agreement may be executed by facsimile signature.

 

10.16 Transfer and Sales Tax.

 

(a) Notwithstanding any provisions of law imposing the burden of such Taxes on
the Seller or the Buyer, as the case may be, Buyer and Seller [*] (a) all sales,
use and transfer Taxes, and (b) all similar governmental charges, if any, upon
the sale or

 

[*] CONFIDENTIAL TREATMENT REQUESTED

 

52



--------------------------------------------------------------------------------

transfer of any of the Acquired Assets hereunder. If a party shall fail to pay
such amounts to be paid by it on a timely basis, the other party may pay such
amounts to the appropriate Governmental Authority or Authorities, and the
defaulting party shall promptly reimburse the other party for any amounts so
paid by such party. Seller and Buyer shall cooperate with each other and use
their reasonable best effects to minimize such taxes and charges and each Party
agrees to timely sign and deliver to the other party such certificates or forms
as may be necessary or appropriate to establish an exemption from (or otherwise
reduce), or file Tax Returns with respect to, such Taxes and to use commercially
reasonable efforts to obtain any certificate or document from any Governmental
Authority as may be necessary to mitigate such Taxes.

 

(b) Liability for other Taxes. Seller shall be liable for all Taxes with respect
to the Product Operations or Acquired Assets (i) for any taxable year or period
that ends on or before the Closing Date and (ii) with respect to any taxable
year or period beginning before and ending after the Closing Date, for the
portion of such taxable year or period ending on and including the Closing Date.
Except as specifically set forth in Section 10.16 (a), Buyer shall be liable for
(i) all Taxes with respect to the Product Operations or the Acquired Assets with
respect to any taxable year or period beginning after the Closing Date, and
(ii) with respect to any taxable year or period beginning before and ending
after the Closing Date, for the portion of such taxable year or period beginning
after the Closing Date. Notwithstanding the foregoing, except as set forth in
Section 10.16(a), Seller shall remain liable for, and in no event shall Buyer be
liable for (i) any of Seller’s franchise taxes, transfer taxes, withholding
taxes, taxes based on net worth, any income received by Seller in settlement of
Seller’s accounts receivable or accounts payable, real estate taxes, or other
similar taxes, regardless of when incurred by Seller, and (ii) any liability of
Seller by reason of the inclusion of Seller in a consolidated or combined Tax
Return with a third party.

 

10.17 Arbitration.

 

(a) In the event that any dispute, controversy or claim arises under this
Agreement, that cannot be settled by the Buyer and the Seller, either Party may
proceed to institute an arbitration proceeding and such dispute, controversy or
claim shall be settled by arbitration in accordance with the following:

 

(i) Applicable Rules. A single arbitrator shall conduct the arbitration
proceedings in accordance with the provisions of the Federal Arbitration Act (99
U.S.C. Section 1 et seq.) (the “Federal Arbitration Act”) and the Commercial
Arbitration Rules of the American Arbitration Association (the “Arbitration
Rules”). The arbitration shall be held in New York, New York.

 

(ii) Initiation of Arbitration. To submit a dispute, controversy or claim to
arbitration, either the Buyer or the Seller shall furnish to the other and the
American Arbitration Association a notice (the “Arbitration Notice”) containing
(A) the name and address of the complaining Party, (B) the nature of the
dispute, controversy or claim in reasonable detail, (C) its intent to commence
arbitration proceeding under this Agreement and (D) the other information
required under the Federal Arbitration Act and the Arbitration Rules.

 

53



--------------------------------------------------------------------------------

(iii) Selection of Arbitrator. Within twenty (20) Business Days after delivery
of the Arbitration Notice, the Buyer and the Seller shall seek to agree upon one
arbitrator. If the Parties cannot mutually agree upon an arbitrator within the
twenty (20) Business Day period after delivery of the Arbitration Notice, the
American Arbitration Association shall select such arbitrator from the list of
the American Arbitration Association’s National Panel of Commercial Arbitrators.
The arbitrator shall be an individual not subject to disqualification under Rule
No. 19 (or any successor rule) of the Arbitration Rules (or any successor rule).

 

(iv) Discovery. In addition, each party shall have the right to take discovery
of the other party by any or all methods provided in the Federal Rules of Civil
Procedure. The arbitrator may upon request exclude any evidence not made
available to the other party pursuant to a proper discovery request from being
used in the arbitration.

 

(v) Judgment. The determination of the arbitrator as to the resolution of the
dispute, controversy or claim shall be final and binding and conclusive to the
maximum extent permitted by law. Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction. This agreement to
arbitrate is irrevocable.

 

(b) Fees and Expenses. Any reasonable fees and expenses incurred by any Party in
connection with resolving any dispute, claim or controversy under this
Section 10.17, including without limitation any legal fees or fees and expenses
incurred in connection with any arbitration proceeding held pursuant to
Section 10.17(a), shall be borne by such Party unless otherwise determined by
the arbitrator.

 

(c) No Limitation. Nothing in this Section 10.17 shall be construed as limiting
in any way the right of a Party to seek a temporary restraining order or other
injunctive relief with respect to any actual or threatened breach of this
Agreement from a court in accordance with Section 10.11. Should any Party seek a
temporary restraining order or other injunctive relief, then for purposes of
determining whether to grant such temporary restraining order or other
injunctive relief, the dispute underlying the request for such temporary
restraining order or other injunctive relief may be heard by a court in
accordance with Section 10.11.

 

10.18 Bulk Transfer Laws. The Parties hereto waive compliance with the
requirements of any applicable “bulk sales” laws in connection with the
consummation of the transactions contemplated hereby.

 

[Remainder of Page Intentionally Left Blank]

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SAVIENT PHARMACEUTICALS, INC. By:  

/s/ Philip K. Yachmetz

--------------------------------------------------------------------------------

Name:   Philip K. Yachmetz Title:   SVP and General Counsel INDEVUS
PHARMACEUTICALS, INC. By:  

/s/ Glenn L. Cooper

--------------------------------------------------------------------------------

Name:   Glenn L. Cooper, M.D. Title:   President and Chief Executive Officer